Exhibit (17)(c)(ii) California  Massachusetts  New York  Ohio  Rhode Island Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. This report must be preceded or accompanied by a current prospectus or summary prospectus. Before investing, investors should consider carefully the investment objective, risks, and charges and expenses of a mutual fund. This and other important information is contained in the prospectus or summary prospectus, which can be obtained from a financial advisor. Prospective investors should read the prospectus carefully before investing. For further information, please call 1-800-262-1122. Semiannual Report March 31, 2011 Eaton Vance Municipal Income Funds Table of Contents Performance and Fund Profiles California 2 Massachusetts 3 New York 4 Ohio 5 Rhode Island 6 Endnotes and Additional Disclosures 7 Fund Expenses 8 Financial Statements 11 Officers and Trustees 70 Important Notices 71 Eaton Vance California Municipal Income Fund March 31, 2011 Performance 1 Portfolio Manager Cynthia J. Clemson Class A Class B Class C Class I Symbol EACAX EVCAX ECCAX EICAX Inception Dates 5/27/94 12/19/85 8/31/04 3/3/08 % Average Annual Total Returns at net asset value (NAV) Six Months -8.79 -9.16 -9.16 -8.66 One Year -2.96 -3.62 -3.72 -2.70 Five Years 0.83 0.09 0.09 N.A. 10 Years 3.08 2.49 N.A. N.A. Since Inception 4.58 4.70 1.23 2.86 % SEC Average Annual Total Returns with maximum sales charge Six Months -13.13 -13.61 -10.05 -8.66 One Year -7.57 -8.24 -4.65 -2.70 Five Years -0.15 -0.23 0.09 N.A. 10 Years 2.57 2.49 N.A. N.A. Since Inception 4.27 4.70 1.23 2.86 % Maximum Sales Charge 4.75 5.00 1.00 N.A. % Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 1.00 1.75 1.75 0.75 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 5.03 4.27 4.28 5.28 Taxable-Equivalent Distribution Rate 8.65 7.34 7.36 9.08 SEC 30-day Yield 5 4.75 4.23 4.24 5.24 Taxable-Equivalent SEC 30-day Yield 8.17 7.28 7.29 9.01 % RIB Leverage 6 12.01 Comparative Performance 9/30/10 - 3/31/11 7 % Return Barclays Capital Municipal Bond Index -3.68 * Barclays Capital 20 Year Municipal Bond Index -5.46 * Lipper California Municipal Debt Funds Classification -6.44 * * Source: Lipper. The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1 to the Funds financial statements. Absent such securities, the Funds rating distribution as of 3/31/11 is as follows (in %): 8 AAA 19.2 BBB 6.2 AA 33.8 BB 0.9 A 29.5 Not Rated 10.4 See Endnotes and Additional Disclosures on page 7. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 2 Eaton Vance Massachusetts Municipal Income Fund March 31, 2011 Performance 1 Portfolio Manager Craig R. Brandon, CFA Class A Class C Class I Symbol ETMAX ECMMX EIMAX Inception Dates 12/7/93 5/2/06 6/17/93 % Average Annual Total Returns at NAV Six Months -7.32 -7.77 -7.34 One Year -1.48 -2.22 -1.41 Five Years 1.01 N.A. 1.18 10 Years 3.21 N.A. 3.42 Since Inception 3.87 0.32 4.27 % SEC Average Annual Total Returns with maximum sales charge Six Months -11.70 -8.67 -7.34 One Year -6.20 -3.16 -1.41 Five Years 0.03 N.A. 1.18 10 Years 2.71 N.A. 3.42 Since Inception 3.58 0.32 4.27 % Maximum Sales Charge 4.75 1.00 N.A. % Total Annual Operating Expense Ratios 2 Class A Class C Class I 0.91 1.65 0.70 % Distribution Rates/Yields Class A Class C Class I Distribution Rate 3 5.04 4.29 5.25 Taxable-Equivalent Distribution Rate 8.19 6.97 8.53 SEC 30-day Yield 5 4.77 4.26 5.22 Taxable-Equivalent SEC 30-day Yield 7.75 6.92 8.48 % RIB Leverage 6 8.92 Comparative Performance 9/30/10 - 3/31/11 7 % Return Barclays Capital Municipal Bond Index -3.68 * Barclays Capital 20 Year Municipal Bond Index -5.46 * Lipper Massachusetts Municipal Debt Funds Classification -5.60 * * Source: Lipper. The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1 to the Funds financial statements. Absent such securities, the Funds rating distribution as of 3/31/11 is as follows (in %): 8 AAA 20.3 BBB 8.2 AA 34.7 BB 1.6 A 30.4 Not Rated 4.8 See Endnotes and Additional Disclosures on page 7. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 3 Eaton Vance New York Municipal Income Fund March 31, 2011 Performance 1 Portfolio Manager Craig R. Brandon, CFA Class A Class B Class C Class I Symbol ETNYX EVNYX ECNYX EINYX Inception Dates 4/15/94 8/30/90 9/30/03 3/3/08 % Average Annual Total Returns at NAV Six Months -6.79 -7.13 -7.14 -6.60 One Year -1.89 -2.61 -2.62 -1.70 Five Years 1.44 0.66 0.68 N.A. 10 Years 3.41 2.73 N.A. N.A. Since Inception 4.77 4.88 1.44 3.67 % SEC Average Annual Total Returns with maximum sales charge Six Months -11.23 -11.67 -8.05 -6.60 One Year -6.50 -7.28 -3.55 -1.70 Five Years 0.45 0.33 0.68 N.A. 10 Years 2.91 2.73 N.A. N.A. Since Inception 4.47 4.88 1.44 3.67 % Maximum Sales Charge 4.75 5.00 1.00 N.A. % Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 0.88 1.63 1.63 0.68 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 5.14 4.39 4.39 5.34 Taxable-Equivalent Distribution Rate 8.69 7.42 7.42 9.02 SEC 30-day Yield 5 4.98 4.47 4.47 5.43 Taxable-Equivalent SEC 30-day Yield 8.42 7.55 7.55 9.18 % RIB Leverage 6 11.84 Comparative Performance 9/30/10 - 3/31/11 7 % Return Barclays Capital Municipal Bond Index -3.68 * Barclays Capital 20 Year Municipal Bond Index -5.46 * Lipper New York Municipal Debt Funds Classification -5.34 * * Source: Lipper. The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1 to the Funds financial statements. Absent such securities, the Funds rating distribution as of 3/31/11 is as follows (in %): 8 AAA 9.4 BB 1.4 AA 46.1 CC 0.4 A 24.9 Not Rated 6.9 BBB 10.9 See Endnotes and Additional Disclosures on page 7. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 4 Eaton Vance Ohio Municipal Income Fund March 31, 2011 Performance 1 Portfolio Manager William H. Ahern, Jr., CFA Class A Class C Class I Symbol ETOHX ECOHX EIOHX Inception Dates 12/7/93 2/3/06 8/3/10 % Average Annual Total Returns at NAV Six Months -7.48 -7.93 -7.49 One Year -2.99 -3.83 N.A. Five Years 2.02 1.26 N.A. 10 Years 3.82 N.A. N.A. Since Inception 4.07 1.31 -4.89 % SEC Average Annual Total Returns with maximum sales charge Six Months -11.91 -8.84 -7.49 One Year -7.56 -4.76 N.A. Five Years 1.04 1.26 N.A. 10 Years 3.32 N.A. N.A. Since Inception 3.77 1.31 -4.89 % Maximum Sales Charge 4.75 1.00 N.A. % Total Annual Operating Expense Ratios 2 Class A Class C Class I 0.78 1.53 0.59 % Distribution Rates/Yields Class A Class C Class I Distribution Rate 3 4.60 3.84 4.75 Taxable-Equivalent Distribution Rate 7.55 6.30 7.79 SEC 30-day Yield 5 4.42 3.89 4.85 Taxable-Equivalent SEC 30-day Yield 7.25 6.38 7.96 % RIB Leverage 6 6.71 Comparative Performance 9/30/10 - 3/31/11 7 % Return Barclays Capital Municipal Bond Index -3.68 * Barclays Capital 20 Year Municipal Bond Index -5.46 * Lipper Ohio Municipal Debt Funds Classification -4.71 * * Source: Lipper. The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1 to the Funds financial statements. Absent such securities, the Funds rating distribution as of 3/31/11 is as follows (in %): 8 AAA 17.1 BBB 8.5 AA 49.8 B 1.2 A 17.6 Not Rated 5.8 See Endnotes and Additional Disclosures on page 7. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 5 Eaton Vance Rhode Island Municipal Income Fund March 31, 2011 Performance 1 Portfolio Manager Cynthia J. Clemson Class A Class B Class C Class I Symbol ETRIX EVRIX ECRIX EIRIX Inception Dates 12/7/93 6/11/93 3/20/06 8/3/10 % Average Annual Total Returns at NAV Six Months -6.17 -6.44 -6.44 -5.90 One Year -1.41 -2.01 -2.11 N.A. Five Years 1.22 0.49 0.49 N.A. 10 Years 3.19 2.44 N.A. N.A. Since Inception 3.76 3.35 0.41 -3.51 % SEC Average Annual Total Returns with maximum sales charge Six Months -10.60 -11.02 -7.35 -5.90 One Year -6.09 -6.73 -3.06 N.A. Five Years 0.24 0.16 0.49 N.A. 10 Years 2.69 2.44 N.A. N.A. Since Inception 3.46 3.35 0.41 -3.51 % Maximum Sales Charge 4.75 5.00 1.00 N.A. % Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 0.76 1.52 1.52 0.57 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 5.05 4.29 4.30 5.08 Taxable-Equivalent Distribution Rate 8.26 7.02 7.04 8.31 SEC 30-day Yield 5 4.57 4.04 4.04 5.01 Taxable-Equivalent SEC 30-day Yield 7.48 6.61 6.61 8.20 % RIB Leverage 6 4.22 Comparative Performance 9/30/10 - 3/31/11 7 % Return Barclays Capital Municipal Bond Index -3.68 * Barclays Capital 20 Year Municipal Bond Index -5.46 * Lipper Other States Municipal Debt Funds Classification -4.53 * * Source: Lipper. The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1 to the Funds financial statements. Absent such securities, the Funds rating distribution as of 3/31/11 is as follows (in %): 8 AAA 6.1 BBB 15.9 AA 46.6 BB 1.2 A 27.8 Not Rated 2.4 See Endnotes and Additional Disclosures on page 7. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 6 Eaton Vance Municipal Income Funds March 31, 2011 Endnotes and Additional Disclosures 1. Six-month returns are cumulative. All other returns are presented on an average annual basis. Total Returns are shown at NAV and do not include applicable sales charges. If sales charges were deducted, the returns would be lower. SEC Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Total Returns for Class B reflect the applicable contingent deferred sales charges (CDSC) based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. Performance reflects the effects of leverage. 2. Source: Prospectus dated 2/1/11, as supplemented or revised. Expense Ratio includes interest expense (as noted below for indicated Funds) relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, NAV and performance have not been affected by this expense. Interest expense ratios for the Funds were as follows: California 0.10% Massachusetts 0.10% New York 0.09% Ohio 0.02% Rhode Island 0.02% 3. Distribution rate is the last regular distribution per share in the period (annualized) divided by the Fund NAV at the end of the period. 4. Taxable-equivalent figure assumes maximum combined federal and state income tax rates. Lower income tax rates would result in lower tax-equivalent figures. The maximum combined income tax rates were as follows as of 3/31/11: California 41.86% Massachusetts 38.45% New York 40.83% Ohio 39.06% Rhode Island 38.89% 5. Fund SEC 30-day yields are calculated by dividing net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6. The Fund employs leverage through the use of residual interest bond (RIB) financing. Leverage provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of NAV). See Floating Rate Notes Issued in Conjunction with Securities Held in Note 1 to the financial statements for more information on RIB investments. RIB leverage represents the amount of Floating Rate Notes outstanding as of 3/31/11 as a percentage of Fund net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions, if applicable. 7. It is not possible to invest directly in an Index or a Lipper Classification. Total returns shown for an Index do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in an Index. The Barclays Capital Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S. The Barclays Capital 20 Year Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S. with maturities ranging from 17-22 years. The Lipper total return is the average total return, at NAV, of funds that are in the Funds Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. Index and Lipper returns are available as of month end only. 8. Rating Distribution is determined by dividing the total market value of Fund issues by its total investments. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 7 Eaton Vance Municipal Income Funds March 31, 2011 Fund Expenses Example: As a Fund shareholder, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of Fund investing and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 March 31, 2011). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual Fund return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Eaton Vance California Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 912.10 $4.77 1.00% Class B $1,000.00 $ 908.40 $8.37 1.76% Class C $1,000.00 $ 908.40 $8.37 1.76% Class I $1,000.00 $ 913.40 $3.58 0.75% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,019.90 $5.04 1.00% Class B $1,000.00 $1,016.20 $8.85 1.76% Class C $1,000.00 $1,016.20 $8.85 1.76% Class I $1,000.00 $1,021.20 $3.78 0.75% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 8 Eaton Vance Municipal Income Funds March 31, 2011 Fund Expenses  continued Eaton Vance Massachusetts Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 926.80 $4.23 0.88% Class C $1,000.00 $ 922.30 $7.81 1.63% Class I $1,000.00 $ 926.60 $3.27 0.68% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.50 $4.43 0.88% Class C $1,000.00 $1,016.80 $8.20 1.63% Class I $1,000.00 $1,021.50 $3.43 0.68% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. Eaton Vance New York Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 932.10 $4.29 0.89% Class B $1,000.00 $ 928.70 $7.89 1.64% Class C $1,000.00 $ 928.60 $7.93 1.65% Class I $1,000.00 $ 934.00 $3.33 0.69% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.50 $4.48 0.89% Class B $1,000.00 $1,016.80 $8.25 1.64% Class C $1,000.00 $1,016.70 $8.30 1.65% Class I $1,000.00 $1,021.50 $3.48 0.69% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 9 Eaton Vance Municipal Income Funds March 31, 2011 Fund Expenses  continued Eaton Vance Ohio Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 925.20 $3.84 0.80% Class C $1,000.00 $ 920.70 $7.42 1.55% Class I $1,000.00 $ 925.10 $2.93 0.61% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.90 $4.03 0.80% Class C $1,000.00 $1,017.20 $7.80 1.55% Class I $1,000.00 $1,021.90 $3.07 0.61% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. Eaton Vance Rhode Island Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 938.30 $3.58 0.74% Class B $1,000.00 $ 935.60 $7.24 1.50% Class C $1,000.00 $ 935.60 $7.19 1.49% Class I $1,000.00 $ 941.00 $2.66 0.55% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $3.73 0.74% Class B $1,000.00 $1,017.50 $7.54 1.50% Class C $1,000.00 $1,017.50 $7.49 1.49% Class I $1,000.00 $1,022.20 $2.77 0.55% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 10 Eaton Vance California Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  110.6% Principal Amount Security (000s omitted) Value Education  9.7% California Educational Facilities Authority, (Claremont McKenna College), 5.00%, 1/1/38 $ 2,500 $ 2,374,375 California Educational Facilities Authority, (Loyola Marymount University), 5.00%, 10/1/30 2,895 2,764,812 California Educational Facilities Authority, (Lutheran University), 5.00%, 10/1/29 3,500 3,087,140 California Educational Facilities Authority, (Pomona College), 5.00%, 7/1/45 765 736,450 California Educational Facilities Authority, (Santa Clara University), 5.00%, 2/1/40 3,195 3,033,588 California Educational Facilities Authority, (Santa Clara University), 5.25%, 9/1/26 2,500 2,645,275 California Educational Facilities Authority, (University of Southern California), 5.25%, 10/1/39 1,810 1,828,426 $ 16,470,066 Electric Utilities  4.5% Chula Vista, (San Diego Gas and Electric), 5.875%, 2/15/34 $ 895 $ 922,700 Chula Vista, (San Diego Gas and Electric), (AMT), 5.00%, 12/1/27 2,725 2,645,321 Southern California Public Power Authority, (Tieton Hydropower), 5.00%, 7/1/35 2,000 1,900,160 Vernon, Electric System Revenue, 5.125%, 8/1/21 2,170 2,183,454 $ 7,651,635 Escrowed / Prerefunded  1.8% San Joaquin Hills Transportation Corridor Agency, Toll Road Bonds, Escrowed to Maturity, 0.00%, 1/1/26 $ 5,765 $ 3,042,652 $ 3,042,652 General Obligations  13.9% California, 5.50%, 11/1/35 $ 2,500 $ 2,426,150 California, 6.00%, 4/1/38 1,000 1,023,250 Palo Alto, (Election of 2008), 5.00%, 8/1/40 5,200 5,179,824 San Francisco Bay Area Rapid Transit District, (Election of 2004), 4.75%, 8/1/37 9,990 9,632,957 Santa Clara County, (Election of 2008), 5.00%, 8/1/39 5,400 5,315,166 $ 23,577,347 Hospital  15.6% California Health Facilities Financing Authority, (Catholic Healthcare West), 5.625%, 7/1/32 $ 1,465 $ 1,425,049 Principal Amount Security (000s omitted) Value Hospital (continued) California Health Facilities Financing Authority, (Catholic Healthcare West), 6.00%, 7/1/29 $ 1,855 $ 1,886,145 California Health Facilities Financing Authority, (Cedars-Sinai Medical Center), 5.00%, 8/15/34 4,000 3,564,880 California Health Facilities Financing Authority, (Sutter Health), 5.875%, 8/15/31 3,000 3,007,260 California Statewide Communities Development Authority, (Cottage Health System), 5.00%, 11/1/40 1,730 1,454,152 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 8/15/34 2,000 1,741,200 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 8/15/36 2,000 1,713,140 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 4/1/19 3,000 3,184,260 California Statewide Communities Development Authority, (Sonoma County Indian Health), 6.40%, 9/1/29 1,500 1,417,890 San Benito Health Care District, 5.40%, 10/1/20 2,345 2,089,161 Torrance Hospital, (Torrance Memorial Medical Center), 5.50%, 6/1/31 1,000 939,650 Washington Township Health Care District, 5.00%, 7/1/37 3,750 3,041,662 Washington Township Health Care District, 5.25%, 7/1/30 1,000 875,650 $ 26,340,099 Housing  0.9% Commerce, (Hermitage III Senior Apartments), 6.50%, 12/1/29 $ 1,306 $ 1,191,763 Commerce, (Hermitage III Senior Apartments), 6.85%, 12/1/29 400 358,828 $ 1,550,591 Industrial Development Revenue  1.1% California Pollution Control Financing Authority, (Waste Management, Inc.), (AMT), 5.125%, 11/1/23 $ 265 $ 263,410 California Pollution Control Financing Authority, (Waste Management, Inc.), (AMT), 5.40%, 4/1/25 1,700 1,652,706 $ 1,916,116 Insured  Education  1.0% California Educational Facilities Authority, (Loyola Marymount University), (NPFG), 0.00%, 10/1/20 $ 2,000 $ 1,149,760 California Educational Facilities Authority, (Loyola Marymount University), (NPFG), 0.00%, 10/1/28 2,000 597,920 $ 1,747,680 See Notes to Financial Statements. 11 Eaton Vance California Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Electric Utilities  3.9% California Pollution Control Financing Authority, (Pacific Gas and Electric), (NPFG), (AMT), 5.35%, 12/1/16 $ 4,775 $ 4,880,957 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 2,000 1,765,220 $ 6,646,177 Insured  Escrowed / Prerefunded  9.1% California Infrastructure and Economic Development Bank, (Bay Area Toll Bridges), (AMBAC), Prerefunded to 1/1/28, 5.00%, 7/1/33 $ 2,500 $ 2,837,400 California Infrastructure and Economic Development Bank, (Bay Area Toll Bridges), (FGIC), Prerefunded to 1/1/28, 5.00%, 7/1/29 5,000 5,674,800 Foothill/Eastern Corridor Agency, Toll Road Bonds, (AGM), (RADIAN), Escrowed to Maturity, 0.00%, 1/1/28 15,000 6,900,150 $ 15,412,350 Insured  General Obligations  3.5% Los Angeles Unified School District, (Election of 2005), (AGM), 4.75%, 7/1/32 $ 6,500 $ 5,911,880 $ 5,911,880 Insured  Hospital  2.9% California Statewide Communities Development Authority, (Sutter Health), (AGM), 5.75%, 8/15/27 $ 4,950 $ 4,951,636 $ 4,951,636 Insured  Lease Revenue / Certificates of Participation  2.5% Anaheim Public Financing Authority, (Public Improvements), (AGM), 0.00%, 9/1/30 $ 9,530 $ 2,342,093 Los Angeles County, (Disney Parking), (AMBAC), 0.00%, 9/1/17 2,400 1,797,072 $ 4,139,165 Insured  Special Tax Revenue  2.0% Ceres Redevelopment Agency, (Ceres Redevelopment Project Area No. 1), (AMBAC), 4.00%, 11/1/31 $ 1,485 $ 1,018,903 San Francisco Bay Area Rapid Transportation District, Sales Tax Revenue, (AGM), 4.25%, 7/1/36 2,700 2,318,085 $ 3,336,988 Principal Amount Security (000s omitted) Value Insured  Transportation  3.7% Alameda Corridor Transportation Authority, (NPFG), 0.00%, 10/1/33 $ 8,570 $ 1,477,725 San Joaquin Hills Transportation Corridor Agency, Toll Road Bonds, (NPFG), 0.00%, 1/15/24 1,800 591,066 San Jose Airport, (AGM), (AMBAC), (BHAC), (AMT), 5.00%, 3/1/37 2,125 1,866,196 San Jose Airport, (AGM), (AMBAC), (BHAC), (AMT), 6.00%, 3/1/47 2,230 2,237,783 $ 6,172,770 Insured  Water and Sewer  3.7% Clovis Public Financing Authority, (AMBAC), 4.50%, 8/1/38 $ 6,275 $ 5,010,399 Los Angeles Department of Water and Power, (NPFG), 3.00%, 7/1/30 1,735 1,278,435 $ 6,288,834 Lease Revenue / Certificates of Participation  5.0% Los Angeles County, (Disney Parking), 0.00%, 3/1/17 $ 1,750 $ 1,341,865 Los Angeles County, (Disney Parking), 0.00%, 3/1/20 3,075 1,866,986 Pasadena Parking Facility, 6.25%, 1/1/18 4,545 5,205,389 $ 8,414,240 Other Revenue  1.4% California Infrastructure and Economic Development Bank, (Performing Arts Center of Los Angeles), 5.00%, 12/1/37 $ 920 $ 785,827 Golden State Tobacco Securitization Corp., 5.30%, (0.00% until 12/1/12), 6/1/37 1,655 947,322 Golden State Tobacco Securitization Corp., 5.75%, 6/1/47 1,060 707,974 $ 2,441,123 Senior Living / Life Care  1.2% California Statewide Communities Development Authority, (Senior Living  Presbyterian Homes), 4.75%, 11/15/26 $ 250 $ 213,168 California Statewide Communities Development Authority, (Senior Living  Presbyterian Homes), 4.875%, 11/15/36 1,000 784,990 California Statewide Communities Development Authority, (Senior Living  Presbyterian Homes), 7.25%, 11/15/41 1,000 1,042,110 $ 2,040,268 See Notes to Financial Statements. 12 Eaton Vance California Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Special Tax Revenue  10.9% Bonita Canyon Public Financing Authority, 5.375%, 9/1/28 $ 2,000 $ 1,841,620 Brentwood Infrastructure Financing Authority, 5.00%, 9/2/26 415 323,638 Brentwood Infrastructure Financing Authority, 5.00%, 9/2/34 665 462,221 Corona Public Financing Authority, 5.80%, 9/1/20 1,755 1,733,642 Fairfield Improvement Bond Act of 1915, (North Cordelia District), 7.375%, 9/2/18 765 792,456 Lincoln Public Financing Authority, Improvement Bond Act of 1915, (Twelve Bridges), 6.20%, 9/2/25 1,735 1,716,991 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 15,995 692,903 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 4,380 4,088,949 San Francisco Bay Area Rapid Transit District, Sales Tax Revenue, 5.00%, 7/1/28 1,000 1,037,810 Santa Margarita Water District, 6.20%, 9/1/20 1,400 1,403,892 Santaluz Community Facilities District No. 2, 6.20%, 9/1/30 985 979,445 Temecula Unified School District, 5.00%, 9/1/27 350 301,276 Temecula Unified School District, 5.00%, 9/1/37 535 413,796 Torrance Redevelopment Agency, 5.625%, 9/1/28 1,000 828,150 Tustin Community Facilities District, 6.00%, 9/1/37 1,000 893,440 Whittier Public Financing Authority, (Greenleaf Avenue Redevelopment), 5.50%, 11/1/23 900 849,213 $ 18,359,442 Transportation  5.8% Bay Area Toll Authority, Toll Bridge Revenue, (San Francisco Bay Area), 5.25%, 4/1/29 $ 4,005 $ 4,135,643 Los Angeles Department of Airports, (Los Angeles International Airport), 5.00%, 5/15/35 3,080 2,902,900 Los Angeles Department of Airports, (Los Angeles International Airport), (AMT), 5.375%, 5/15/30 2,750 2,730,338 $ 9,768,881 Water and Sewer  6.5% California Department of Water Resources, 5.00%, 5/1/21 $ 1,445 $ 1,557,522 California Department of Water Resources, 5.00%, 12/1/29 3,180 3,293,049 East Bay Municipal Utility District, 5.00%, 6/1/30 2,000 2,046,380 Metropolitan Water District of Southern California, 5.00%, 7/1/29 2,500 2,575,625 Principal Amount Security (000s omitted) Value Water and Sewer (continued) Metropolitan Water District of Southern California, (Waterworks Revenue Authorization), 4.75%, 7/1/36 $ 1,620 $ 1,558,780 $ 11,031,356 Total Tax-Exempt Investments  110.6% (identified cost $194,366,243) Other Assets, Less Liabilities  (10.6)% $ (17,869,088) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. RADIAN - Radian Group, Inc. The Fund invests primarily in debt securities issued by California municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 29.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 14.2% of total investments. Security (or a portion thereof) has been pledged as collateral for open swap contracts or inverse floating rate security transactions. The aggregate value of such collateral is $3,037,460. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. See Notes to Financial Statements. 13 Eaton Vance Massachusetts Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  108.1% Principal Amount Security (000s omitted) Value Education  22.0% Massachusetts Development Finance Agency, (Boston University), 5.45%, 5/15/59 $ 3,420 $ 3,232,858 Massachusetts Development Finance Agency, (Boston University), 6.00%, 5/15/59 3,930 4,065,742 Massachusetts Development Finance Agency, (Milton Academy), 5.00%, 9/1/35 1,100 1,080,926 Massachusetts Development Finance Agency, (New England Conservatory of Music), 5.25%, 7/1/38 3,540 3,121,041 Massachusetts Health and Educational Facilities Authority, (Berklee College), 5.00%, 10/1/37 5,800 5,561,736 Massachusetts Health and Educational Facilities Authority, (Boston College), 5.50%, 6/1/27 4,000 4,552,360 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.00%, 10/1/38 6,000 6,088,080 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/32 8,000 9,104,400 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.375%, 8/15/38 5,000 5,109,500 $ 41,916,643 Electric Utilities  3.2% Massachusetts Development Finance Agency, (Dominion Energy Brayton Point), (AMT), 5.00%, 2/1/36 $ 6,715 $ 6,085,804 $ 6,085,804 Escrowed / Prerefunded  2.4% Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/20 $ 1,500 $ 1,739,940 Massachusetts Water Resources Authority, Escrowed to Maturity, 5.25%, 12/1/15 2,540 2,818,816 $ 4,558,756 General Obligations  4.8% Newton, 5.00%, 4/1/36 $ 4,500 $ 4,587,660 Wayland, 5.00%, 2/1/33 1,790 1,869,780 Wayland, 5.00%, 2/1/36 2,680 2,756,380 $ 9,213,820 Hospital  14.6% Massachusetts Development Finance Agency, (Tufts Medical Center), 7.25%, 1/1/32 $ 1,900 $ 1,995,855 Principal Amount Security (000s omitted) Value Hospital (continued) Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center, Inc.), 5.75%, 7/1/36 $ 2,000 $ 2,003,700 Massachusetts Health and Educational Facilities Authority, (Berkshire Health System), 6.25%, 10/1/31 1,000 978,540 Massachusetts Health and Educational Facilities Authority, (Childrens Hospital), 5.50%, 12/1/39 1,000 1,001,970 Massachusetts Health and Educational Facilities Authority, (Dana-Farber Cancer Institute), 5.00%, 12/1/37 4,545 4,163,447 Massachusetts Health and Educational Facilities Authority, (Healthcare System-Covenant Health), 6.00%, 7/1/22 2,055 2,083,935 Massachusetts Health and Educational Facilities Authority, (Jordan Hospital), 6.75%, 10/1/33 3,320 3,032,953 Massachusetts Health and Educational Facilities Authority, (Lowell General Hospital), 5.125%, 7/1/35 1,645 1,409,831 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/32 6,800 6,417,092 Massachusetts Health and Educational Facilities Authority, (Southcoast Health System), 5.00%, 7/1/39 4,305 3,737,902 Massachusetts Health and Educational Facilities Authority, (Winchester Hospital), 5.25%, 7/1/38 1,200 1,056,540 $ 27,881,765 Housing  7.9% Massachusetts Housing Finance Agency, (AMT), 4.85%, 6/1/40 $ 5,000 $ 4,375,050 Massachusetts Housing Finance Agency, (AMT), 5.10%, 12/1/37 3,960 3,646,130 Massachusetts Housing Finance Agency, (AMT), 5.20%, 12/1/37 3,875 3,546,400 Massachusetts Housing Finance Agency, (AMT), 5.30%, 12/1/37 3,750 3,482,400 $ 15,049,980 Industrial Development Revenue  3.4% Massachusetts Industrial Finance Agency, (American Hingham Water Co.), (AMT), 6.60%, 12/1/15 $ 2,155 $ 2,158,276 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 5,170 4,325,325 $ 6,483,601 See Notes to Financial Statements. 14 Eaton Vance Massachusetts Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Education  6.4% Massachusetts College Building Authority, (XLCA), 5.50%, 5/1/28 $ 1,000 $ 1,094,930 Massachusetts College Building Authority, (XLCA), 5.50%, 5/1/33 5,000 5,285,500 Massachusetts Development Finance Agency, (College of the Holy Cross), (AMBAC), 5.25%, 9/1/32 5,460 5,707,775 $ 12,088,205 Insured  Escrowed / Prerefunded  0.1% Massachusetts Turnpike Authority, (NPFG), Escrowed to Maturity, 5.00%, 1/1/20 $ 200 $ 231,992 $ 231,992 Insured  Hospital  0.7% Massachusetts Health and Educational Facilities Authority, (Cape Cod Healthcare), (AGC), 5.00%, 11/15/25 $ 1,395 $ 1,349,397 $ 1,349,397 Insured  Other Revenue  2.0% Massachusetts Development Finance Agency, (WGBH Educational Foundation), (AMBAC), 5.75%, 1/1/42 $ 4,000 $ 3,787,680 $ 3,787,680 Insured  Special Tax Revenue  6.2% Marthas Vineyard Land Bank, (AMBAC), 5.00%, 5/1/32 $ 1,770 $ 1,718,298 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/30 4,955 5,152,407 Massachusetts School Building Authority, Dedicated Sales Tax Revenue, (AMBAC), 5.00%, 8/15/37 5,000 4,931,200 $ 11,801,905 Insured  Student Loan  3.4% Massachusetts Educational Financing Authority, (AGC), (AMT), 6.35%, 1/1/30 $ 2,130 $ 2,172,408 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.70%, 1/1/33 5,140 4,353,066 $ 6,525,474 Insured  Transportation  8.0% Massachusetts Port Authority, (Bosfuel Project), (FGIC), (NPFG), (AMT), 5.00%, 7/1/32 $ 2,790 $ 2,452,577 Massachusetts Port Authority, (Bosfuel Project), (FGIC), (NPFG), (AMT), 5.00%, 7/1/38 3,435 2,885,915 Principal Amount Security (000s omitted) Value Insured  Transportation (continued) Massachusetts Turnpike Authority, Metropolitan Highway System, (NPFG), 0.00%, 1/1/22 $10,750 $ 6,106,968 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 4,320 3,847,954 $ 15,293,414 Nursing Home  2.5% Massachusetts Health and Educational Facilities Authority, (Christopher House), 6.875%, 1/1/29 $ 2,145 $ 1,949,955 Massachusetts Industrial Finance Agency, (Age Institute of Massachusetts), 8.05%, 11/1/25 2,815 2,815,873 $ 4,765,828 Other Revenue  1.6% Massachusetts Health and Educational Facilities Authority, (Isabella Stewart Gardner Museum), 5.00%, 5/1/22 $ 1,590 $ 1,680,169 Massachusetts Health and Educational Facilities Authority, (Isabella Stewart Gardner Museum), 5.00%, 5/1/23 1,195 1,248,572 $ 2,928,741 Senior Living / Life Care  2.0% Massachusetts Development Finance Agency, (Berkshire Retirement Community, Inc./Edgecombe), 5.10%, 7/1/29 $ 1,400 $ 1,155,686 Massachusetts Development Finance Agency, (Carleton-Willard Village), 5.625%, 12/1/30 525 499,490 Massachusetts Development Finance Agency, (First Mortgage VOA Concord), 5.125%, 11/1/27 615 447,382 Massachusetts Development Finance Agency, (First Mortgage VOA Concord), 5.20%, 11/1/41 2,465 1,609,571 $ 3,712,129 Solid Waste  1.7% Massachusetts Industrial Finance Agency, Resource Recovery, (Ogden Haverhill), (AMT), 5.60%, 12/1/19 $ 3,250 $ 3,256,273 $ 3,256,273 Special Tax Revenue  3.3% Massachusetts Bay Transportation Authority, Sales Tax Revenue, 0.00%, 7/1/23 $ 6,315 $ 3,568,544 Massachusetts Bay Transportation Authority, Sales Tax Revenue, 5.25%, 7/1/31 1,240 1,329,218 See Notes to Financial Statements. 15 Eaton Vance Massachusetts Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Special Tax Revenue (continued) Virgin Islands Public Finance Authority, 5.00%, 10/1/39 $ 85 $ 70,164 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 1,255 1,294,984 $ 6,262,910 Water and Sewer  11.9% Boston Industrial Development Authority, (Harbor Electric Energy Co.), (AMT), 7.375%, 5/15/15 $ 5,620 $ 5,641,862 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/32 4,000 4,150,120 Massachusetts Water Pollution Abatement Trust, 5.25%, 8/1/33 2,940 3,159,824 Massachusetts Water Pollution Abatement Trust, 5.25%, 8/1/34 3,205 3,426,978 Massachusetts Water Resources Authority, 4.00%, 8/1/46 5,695 4,546,774 Massachusetts Water Resources Authority, 5.25%, 12/1/15 1,625 1,792,651 $ 22,718,209 Total Tax-Exempt Investments  108.1% (identified cost $210,774,832) Other Assets, Less Liabilities  (8.1)% $ (15,405,242) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 24.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.9% to 10.0% of total investments. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. See Notes to Financial Statements. 16 Eaton Vance New York Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  110.3% Principal Amount Security (000s omitted) Value Cogeneration  1.2% Suffolk County Industrial Development Agency, (Nissequogue Cogeneration Partners Facility), (AMT), 5.50%, 1/1/23 $ 4,250 $ 3,739,915 $ 3,739,915 Education  22.4% Geneva Industrial Development Agency, (Hobart & William Smith Project), 5.375%, 2/1/33 $ 1,810 $ 1,788,099 New York City Cultural Resource Trust, (The Juilliard School), 5.00%, 1/1/34 5,725 5,748,301 New York City Industrial Development Agency, (St. Francis College), 5.00%, 10/1/34 1,055 992,512 New York Dormitory Authority, (Brooklyn Law School), 5.75%, 7/1/33 1,790 1,853,993 New York Dormitory Authority, (City University), 6.00%, 7/1/20 5,000 5,683,200 New York Dormitory Authority, (Columbia University), 5.00%, 7/1/38 5,000 5,064,850 New York Dormitory Authority, (Cornell University), 5.00%, 7/1/34 10,000 10,090,100 New York Dormitory Authority, (Cornell University), 5.00%, 7/1/39 2,500 2,497,925 New York Dormitory Authority, (New York University), 5.25%, 7/1/48 620 600,265 New York Dormitory Authority, (Rochester Institute of Technology), 6.00%, 7/1/33 8,500 8,957,980 New York Dormitory Authority, (Skidmore College), 5.00%, 7/1/25 1,110 1,143,600 New York Dormitory Authority, (Skidmore College), 5.25%, 7/1/31 250 251,060 New York Dormitory Authority, (St. Francis College), 5.00%, 10/1/40 1,500 1,378,890 New York Dormitory Authority, (State University Educational Facilities), 5.50%, 5/15/19 2,000 2,252,120 New York Dormitory Authority, (The New School), 5.50%, 7/1/40 5,500 5,324,770 New York Dormitory Authority, (Vassar College), 4.25%, 7/1/39 2,455 2,118,984 New York Dormitory Authority, (Vassar College), 5.00%, 7/1/46 9,990 9,613,277 Onondaga Civic Development Corp., (Le Moyne College), 5.20%, 7/1/29 970 917,436 Onondaga Civic Development Corp., (Le Moyne College), 5.375%, 7/1/40 2,515 2,335,102 $ 68,612,464 Principal Amount Security (000s omitted) Value Electric Utilities  3.8% Long Island Power Authority, Electric System Revenue, 6.00%, 5/1/33 $ 2,930 $ 3,114,707 New York Energy Research and Development Authority, (Brooklyn Union Gas), (AMT), 6.952%, 7/1/26 5,000 5,005,400 Suffolk County Industrial Development Agency, (Keyspan-Port Jefferson), (AMT), 5.25%, 6/1/27 3,755 3,566,349 $ 11,686,456 General Obligations  3.5% New York City, 5.30%, 4/1/27 $ 250 $ 262,030 New York City, 5.375%, 4/1/36 5,000 5,068,100 New York City, 6.25%, 10/15/28 4,000 4,431,120 Saratoga County, 4.75%, 7/15/37 1,000 968,550 $ 10,729,800 Health Care  Miscellaneous  0.2% New York City Industrial Development Agency, (A Very Special Place, Inc.), 5.75%, 1/1/29 $ 340 $ 269,175 Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), Series A, 7.50%, 9/1/15 110 111,399 Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), Series C, 7.50%, 9/1/15 20 20,254 Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), Series F, 7.50%, 9/1/15 165 167,099 Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), Series J, 7.50%, 9/1/15 145 146,844 $ 714,771 Hospital  14.8% Dutchess County Local Development Corp., (Health Quest Systems, Inc.), 5.75%, 7/1/30 $ 370 $ 369,963 Dutchess County Local Development Corp., (Health Quest Systems, Inc.), 5.75%, 7/1/40 2,535 2,427,668 Fulton County Industrial Development Agency, (Nathan Littauer Hospital), 6.00%, 11/1/18 2,790 2,575,310 Monroe County Industrial Development Agency, (Highland Hospital), 5.00%, 8/1/22 4,250 4,227,177 Nassau County Industrial Development Agency, (North Shore Health System), 5.875%, 11/1/11 150 152,613 New York Dormitory Authority, (Lenox Hill Hospital), 5.50%, 7/1/30 4,575 4,375,759 New York Dormitory Authority, (Memorial Sloan- Kettering Cancer Center), 5.00%, 7/1/36 6,750 6,478,447 See Notes to Financial Statements. 17 Eaton Vance New York Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Hospital (continued) New York Dormitory Authority, (Methodist Hospital), 5.25%, 7/1/33 $ 2,000 $ 1,823,760 New York Dormitory Authority, (Mount Sinai Hospital), 5.00%, 7/1/26 3,500 3,483,095 New York Dormitory Authority, (North Shore Hospital), 5.00%, 11/1/34 3,155 2,947,811 New York Dormitory Authority, (NYU Hospital Center), 5.625%, 7/1/37 4,500 4,329,585 New York Dormitory Authority, (Orange Regional Medical Center), 6.125%, 12/1/29 1,420 1,311,867 New York Dormitory Authority, (Orange Regional Medical Center), 6.25%, 12/1/37 2,830 2,573,291 Oneida County Industrial Development Agency, (Elizabeth Medical Center), 5.875%, 12/1/29 2,750 2,409,110 Oneida County Industrial Development Agency, (Elizabeth Medical Center), 6.00%, 12/1/29 1,000 879,950 Suffolk County Industrial Development Agency, (Huntington Hospital), 5.875%, 11/1/32 5,000 5,000,100 $ 45,365,506 Housing  4.4% New York City Housing Development Corp., MFMR, (AMT), 4.70%, 11/1/40 $ 3,500 $ 3,026,345 New York City Housing Development Corp., MFMR, (AMT), 5.05%, 11/1/39 2,000 1,829,400 New York Housing Finance Agency, 5.25%, 11/1/41 2,000 1,955,820 New York Mortgage Agency, (AMT), 5.20%, 10/1/32 3,000 2,880,030 New York Mortgage Agency, (AMT), 5.30%, 4/1/29 2,135 2,100,968 New York Mortgage Agency, (AMT), 5.65%, 4/1/30 1,520 1,520,061 $ 13,312,624 Industrial Development Revenue  3.2% New York Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 $ 4,005 $ 3,977,365 Onondaga County Industrial Development Agency, (Anheuser-Busch Cos., Inc.), 4.875%, 7/1/41 5,000 4,593,100 Port Authority of New York and New Jersey, (Continental Airlines), (AMT), 9.125%, 12/1/15 1,250 1,265,625 $ 9,836,090 Insured  Education  2.9% New York Dormitory Authority, (City University), (AMBAC), 5.50%, 7/1/35 $ 6,600 $ 5,973,924 New York Dormitory Authority, (St. Johns University), (NPFG), 5.25%, 7/1/37 2,250 2,098,328 Principal Amount Security (000s omitted) Value Insured  Education (continued) New York Dormitory Authority, (University of Rochester), (AMBAC), 4.25%, 7/1/39 $ 910 $ 768,677 $ 8,840,929 Insured  Electric Utilities  1.5% Long Island Power Authority, (BHAC), 6.00%, 5/1/33 $ 4,250 $ 4,597,055 $ 4,597,055 Insured  Escrowed / Prerefunded  3.8% New York Dormitory Authority, (Memorial Sloan- Kettering Cancer Center), (NPFG), Escrowed to Maturity, 0.00%, 7/1/26 $ 4,005 $ 2,172,953 New York Dormitory Authority, (Memorial Sloan- Kettering Cancer Center), (NPFG), Escrowed to Maturity, 0.00%, 7/1/27 4,385 2,245,953 New York Dormitory Authority, (Memorial Sloan- Kettering Cancer Center), (NPFG), Escrowed to Maturity, 0.00%, 7/1/30 16,945 7,194,508 $ 11,613,414 Insured  General Obligations  2.3% Brentwood Union Free School District, (AGC), 4.75%, 11/15/21 $ 1,875 $ 2,064,937 Brentwood Union Free School District, (AGC), 4.75%, 11/15/22 2,700 2,945,241 Jamestown, (AMBAC), 7.10%, 3/15/12 675 714,042 Jamestown, (AMBAC), 7.10%, 3/15/13 675 749,567 Jamestown, (AMBAC), 7.10%, 3/15/14 515 593,507 $ 7,067,294 Insured  Lease Revenue / Certificates of Participation  2.8% Hudson Yards Infrastructure Corp., (NPFG), 4.50%, 2/15/47 $11,700 $ 8,664,201 $ 8,664,201 Insured  Other Revenue  1.7% New York City Industrial Development Agency, (Yankee Stadium), (AGC), 0.00%, 3/1/30 $10,225 $ 3,215,456 New York City Industrial Development Agency, (Yankee Stadium), (AGC), 0.00%, 3/1/31 2,590 760,268 New York City Industrial Development Agency, (Yankee Stadium), (AGC), 0.00%, 3/1/33 4,825 1,246,973 $ 5,222,697 See Notes to Financial Statements. 18 Eaton Vance New York Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Special Tax Revenue  3.2% New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 $ 3,750 $ 3,162,225 New York Urban Development Corp., (FGIC), (NPFG), 5.25%, 3/15/34 1,000 1,005,810 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 6,750 2,070,967 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 15,975 2,837,799 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/37 4,140 558,859 $ 9,635,660 Insured  Transportation  2.4% Metropolitan Transportation Authority, (AGC), 4.50%, 11/15/38 $ 2,695 $ 2,310,909 Niagara Frontier Airport Authority, (Buffalo Niagara International Airport), (NPFG), (AMT), 5.625%, 4/1/29 2,695 2,623,690 Port Authority of New York and New Jersey, (AGC), (AMT), 4.50%, 9/1/35 2,780 2,447,846 $ 7,382,445 Insured  Water and Sewer  0.7% Nassau County Industrial Development Agency, (Water Services Corp.), (AMBAC), (AMT), 5.00%, 12/1/35 $ 2,535 $ 2,137,487 $ 2,137,487 Lease Revenue / Certificates of Participation  4.0% New York Urban Development Corp., 5.70%, 4/1/20 $10,940 $ 12,312,095 $ 12,312,095 Other Revenue  4.7% Albany Industrial Development Agency, Civic Facility, (Charitable Leadership), 5.75%, 7/1/26 $ 2,000 $ 1,280,480 Brooklyn Arena Local Development Corp., (Barclays Center), 0.00%, 7/15/31 10,395 2,745,943 Brooklyn Arena Local Development Corp., (Barclays Center), 6.25%, 7/15/40 1,260 1,223,636 New York City Cultural Resource Trust, (Museum of Modern Art), 5.00%, 4/1/31 2,710 2,736,152 New York City Transitional Finance Authority, (Building Aid), 4.50%, 1/15/38 3,885 3,430,067 New York City Transitional Finance Authority, (Building Aid), 5.25%, 1/15/39 1,000 997,740 Principal Amount Security (000s omitted) Value Other Revenue (continued) New York City Transitional Finance Authority, (Building Aid), 6.00%, 7/15/33 $ 1,960 $ 2,112,429 $ 14,526,447 Senior Living / Life Care  0.7% Mount Vernon Industrial Development Agency, (Wartburg Senior Housing, Inc.), 6.20%, 6/1/29 $ 800 $ 686,336 Suffolk County Economic Development Corp., (Peconic Landing at Southold, Inc.), 6.00%, 12/1/40 1,070 988,081 Suffolk County Industrial Development Agency, (Jeffersons Ferry Project), 5.00%, 11/1/28 670 592,467 $ 2,266,884 Special Tax Revenue  6.3% New York City Transitional Finance Authority, Future Tax Revenue, 5.00%, 5/1/36 $ 1,605 $ 1,574,569 New York City Transitional Finance Authority, Future Tax Revenue, 5.00%, 11/1/39 5,000 4,877,250 New York Dormitory Authority, Personal Income Tax Revenue, (University & College Improvements), 5.25%, 3/15/38 5,500 5,533,605 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 50,000 2,166,000 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 3,275 3,057,376 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 1,890 1,950,216 $ 19,159,016 Transportation  10.8% Metropolitan Transportation Authority, 5.00%, 11/15/37 $ 2,710 $ 2,456,696 Nassau County Bridge Authority, 5.00%, 10/1/40 1,915 1,851,939 Port Authority of New York and New Jersey, 5.00%, 11/15/37 12,000 11,646,960 Port Authority of New York and New Jersey, 6.125%, 6/1/94 2,500 2,816,425 Port Authority of New York and New Jersey, (AMT), 4.75%, 6/15/33 5,780 5,359,679 Triborough Bridge and Tunnel Authority, 5.25%, 11/15/34 9,000 9,098,010 $ 33,229,709 Water and Sewer  9.0% Dutchess County Water and Wastewater Authority, 0.00%, 10/1/31 $ 585 $ 201,591 Dutchess County Water and Wastewater Authority, 0.00%, 10/1/32 585 187,808 See Notes to Financial Statements. 19 Eaton Vance New York Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Water and Sewer (continued) Dutchess County Water and Wastewater Authority, 0.00%, 10/1/33 $ 335 $ 100,902 Dutchess County Water and Wastewater Authority, 0.00%, 10/1/36 585 142,880 Dutchess County Water and Wastewater Authority, 0.00%, 10/1/37 585 134,152 Dutchess County Water and Wastewater Authority, 0.00%, 10/1/38 585 126,226 Dutchess County Water and Wastewater Authority, 0.00%, 10/1/39 585 118,720 New York City Municipal Water Finance Authority, (Water and Sewer System), 5.25%, 6/15/40 1,000 1,002,890 New York City Municipal Water Finance Authority, (Water and Sewer System), 5.75%, 6/15/40 10 10,569 New York City Municipal Water Finance Authority, (Water and Sewer System), 5.75%, 6/15/40 3,450 3,646,305 New York Environmental Facilities Corp., 5.00%, 10/15/39 5,910 5,869,871 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 4.50%, 6/15/36 8,400 7,672,224 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 5.00%, 6/15/37 8,400 8,368,920 $ 27,583,058 Total Tax-Exempt Investments  110.3% (identified cost $349,785,644) Other Assets, Less Liabilities  (10.3)% $ (31,610,729) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 19.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.3% to 7.7% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of an inverse floater (see Note 1I). See Notes to Financial Statements. 20 Eaton Vance Ohio Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  101.7% Principal Amount Security (000s omitted) Value Bond Bank  4.7% Cleveland-Cuyahoga County Port Authority, (Columbia National), (AMT), 5.00%, 5/15/20 $ 590 $ 513,176 Cleveland-Cuyahoga County Port Authority, (Fairmount Project), 5.125%, 5/15/25 650 538,772 Ohio Economic Development Commission, (Burrows Paper), (AMT), 7.625%, 6/1/11 30 30,137 Ohio Economic Development Commission, (Ohio Enterprise Bond Fund), (AMT), 4.85%, 6/1/25 1,440 1,436,256 Rickenbacker Port Authority, Oasbo Expanded Asset Pool Loan, 5.375%, 1/1/32 7,455 7,131,081 Toledo Lucas County Port Authority, (AMT), 5.125%, 11/15/25 360 367,747 $ 10,017,169 Education  5.2% Cuyahoga Community College District, 5.25%, 2/1/29 $ 2,500 $ 2,590,975 Ohio Higher Educational Facilities Authority, (Case Western Reserve University), 5.00%, 12/1/33 5,000 4,919,700 Ohio Higher Educational Facilities Authority, (Case Western Reserve University), 6.50%, 10/1/20 550 645,711 Ohio Higher Educational Facility Commission, (Kenyon College), 5.00%, 7/1/41 1,000 925,230 Ohio Higher Educational Facility Commission, (Kenyon College), 5.00%, 7/1/44 2,100 1,867,488 $ 10,949,104 Electric Utilities  1.4% Clyde, Electric System Revenue, (AMT), 6.00%, 11/15/14 $ 1,025 $ 1,019,332 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 2,290 1,922,821 $ 2,942,153 Escrowed / Prerefunded  1.1% Ohio Water Development Authority, (Fresh Water Improvement), Prerefunded to 6/1/14, 5.00%, 12/1/28 $ 2,000 $ 2,254,880 $ 2,254,880 General Obligations  1.1% Butler County, Special Tax Assessment, 5.50%, 12/1/28 $ 1,000 $ 1,069,850 Highland Local School District, (School Facilities, Construction and Improvement), 5.50%, 12/1/36 1,000 1,037,570 Principal Amount Security (000s omitted) Value General Obligations (continued) Tuscarawas County, (Public Library Improvement), 6.90%, 12/1/11 $ 130 $ 130,419 $ 2,237,839 Hospital  9.6% Franklin County, (Nationwide Childrens Hospital), 5.00%, 11/1/34 $ 950 $ 870,039 Miami County, (Upper Valley Medical Center), 5.25%, 5/15/26 1,250 1,206,425 Montgomery County, (Catholic Health Initiatives), 5.50%, 5/1/34 1,000 998,650 Ohio Higher Educational Facilities Authority, (University Hospital Health Systems, Inc.), 4.75%, 1/15/46 1,095 850,344 Ohio Higher Educational Facilities Authority, (University Hospital Health Systems, Inc.), 5.25%, 1/15/46 5,000 4,281,050 Ohio Higher Educational Facility Commission, (Cleveland Clinic Health System), 5.25%, 1/1/33 4,880 4,756,097 Ohio Higher Educational Facility Commission, (Cleveland Clinic Health System), 5.50%, 1/1/39 2,000 1,991,360 Ohio Higher Educational Facility Commission, (Summa Health System), 5.75%, 11/15/40 2,900 2,577,404 Richland County Hospital Facilities, (MedCentral Health Systems), 5.25%, 11/15/36 2,075 1,857,581 Richland County Hospital Facilities, (MedCentral Health Systems), 6.375%, 11/15/30 830 836,964 $ 20,225,914 Housing  0.4% Ohio Housing Finance Agency, (Residential Mortgage- Backed Securities), (FNMA), (GNMA), (AMT), 4.75%, 3/1/37 $ 1,010 $ 893,284 $ 893,284 Industrial Development Revenue  4.8% Cleveland Airport, (Continental Airlines), (AMT), 5.375%, 9/15/27 $ 3,105 $ 2,584,820 Ohio Sewer and Solid Waste Disposal Facilities, (Anheuser-Busch Cos., Inc.), (AMT), 6.00%, 7/1/35 4,000 3,999,760 Ohio Water Development Authority, Solid Waste Disposal, (Allied Waste North America, Inc.), (AMT), 5.15%, 7/15/15 825 842,721 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 3,165 2,647,902 $ 10,075,203 See Notes to Financial Statements. 21 Eaton Vance Ohio Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Education  3.8% Kent State University, (AGC), 5.00%, 5/1/29 $ 2,175 $ 2,160,841 Miami University, (AMBAC), 3.25%, 9/1/26 750 619,312 Ohio Higher Educational Facilities Authority, (University of Dayton), (AMBAC), 5.00%, 12/1/30 2,770 2,675,626 University of Cincinnati, (NPFG), 5.00%, 6/1/34 2,700 2,588,976 $ 8,044,755 Insured  Electric Utilities  10.9% American Municipal Power-Ohio, Inc., (Prairie State Energy Campus), (AGC), 5.25%, 2/15/33 $ 4,300 $ 4,316,942 Cleveland Public Power System, (NPFG), 0.00%, 11/15/27 2,540 974,065 Cleveland Public Power System, (NPFG), 5.00%, 11/15/38 1,550 1,453,001 Hamilton, Electric System Revenue, (AGM), 4.70%, 10/15/25 2,000 2,002,300 Ohio Air Quality Development Authority, (Dayton Power & Light Co.), (BHAC), (FGIC), 4.80%, 1/1/34 5,670 5,358,207 Ohio Air Quality Development Authority, (Ohio Power), (AMBAC), 5.15%, 5/1/26 2,630 2,522,038 Ohio Municipal Electric Generation Agency, (NPFG), 0.00%, 2/15/26 3,000 1,287,420 Ohio Municipal Electric Generation Agency, (NPFG), 0.00%, 2/15/27 2,500 1,001,075 Ohio Municipal Electric Generation Agency, (NPFG), 0.00%, 2/15/28 4,750 1,766,288 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 2,750 2,421,072 $ 23,102,408 Insured  Escrowed / Prerefunded  3.0% Cincinnati City School District, (Classroom Facilities Construction & Improvement), (AGM), Prerefunded to 12/1/13, 5.00%, 12/1/31 $ 1,000 $ 1,108,000 Little Miami School District, (AGM), Prerefunded to 12/1/16, 5.00%, 12/1/34 1,500 1,759,665 Marysville Exempt Village School District, (School Facilities), (NPFG), Prerefunded to 6/1/15, 5.25%, 12/1/30 1,000 1,156,250 Ohio Higher Educational Facilities Authority, (Xavier University), (CIFG), Prerefunded to 5/1/16, 5.00%, 5/1/22 845 978,983 Ohio Higher Educational Facilities Authority, (Xavier University), (CIFG), Prerefunded to 5/1/16, 5.25%, 5/1/21 1,245 1,457,497 $ 6,460,395 Principal Amount Security (000s omitted) Value Insured  General Obligations  33.1% Adams County Local School District, (AGM), 4.25%, 12/1/33 $ 1,975 $ 1,764,998 Brookfield Local School District, (AGM), 5.25%, 1/15/36 1,300 1,308,372 Canal Winchester Local School District, (NPFG), 0.00%, 12/1/32 2,500 711,650 Cincinnati City School District, (Classroom Facilities Construction & Improvement), (AGM), (FGIC), 5.25%, 12/1/29 10,000 10,684,300 Cincinnati City School District, (Classroom Facilities Construction & Improvement), (AGM), (FGIC), 5.25%, 12/1/30 5,000 5,293,850 Cleveland, (AMBAC), 5.50%, 10/1/23 2,105 2,382,839 Clyde-Green Springs Exempted Village School District, (AGM), 4.50%, 12/1/31 1,510 1,383,266 Columbus School District, (Classroom Facilities Construction & Improvement), (AGM), 4.25%, 12/1/32 890 804,969 Fairview Park, (NPFG), 5.00%, 12/1/25 3,700 3,758,201 Hamilton City School District, (AGM), 4.25%, 12/1/30 3,085 2,655,506 Hamilton City School District, (AGM), 5.00%, 12/1/18 770 838,561 Hilliard School District, (NPFG), 5.00%, 12/1/27 1,090 1,117,206 Kettering City School District, (AGM), 5.25%, 12/1/31 9,705 9,981,787 Mason City School District, (AGM), 5.25%, 12/1/31 3,525 3,855,539 Olentangy Local School District, (AGM), 5.00%, 12/1/21 1,745 1,865,265 Olentangy Local School District, (AGM), 5.00%, 12/1/30 1,255 1,272,307 Painesville City School District, (NPFG), 5.00%, 12/1/24 1,620 1,660,030 Pickerington Local School District, (School Facility Contract), (FGIC), (NPFG), 0.00%, 12/1/16 1,500 1,265,400 Springboro Community City School District, (AGM), 5.25%, 12/1/30 5,000 5,170,900 Springboro Community City School District, (AGM), 5.25%, 12/1/32 5,000 5,067,750 Westerville City School District, (XLCA), 5.00%, 12/1/27 6,705 7,066,467 $ 69,909,163 Insured  Hospital  3.8% Butler County, (Cincinnati Childrens Hospital), (FGIC), (NPFG), 5.00%, 5/15/31 $ 3,550 $ 3,262,485 Franklin County, (Ohio Health Corp.), (NPFG), 5.00%, 5/15/33 1,270 1,172,439 Hamilton County, (Cincinnati Childrens Hospital), (FGIC), (NPFG), 5.00%, 5/15/32 1,555 1,438,375 Lorain County, (Catholic Healthcare Partners), (AGM), Variable Rate, 17.493%, 2/1/29 2,575 2,089,252 $ 7,962,551 See Notes to Financial Statements. 22 Eaton Vance Ohio Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Special Tax Revenue  1.1% Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/29 $ 4,760 $ 1,327,469 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 5,000 888,200 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/37 590 79,644 $ 2,295,313 Insured  Transportation  6.4% Ohio Turnpike Commission, (FGIC), (NPFG), 5.50%, 2/15/24 $ 7,000 $ 7,606,480 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 5,000 4,453,650 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 1,595 1,439,838 $ 13,499,968 Insured  Water and Sewer  2.3% Cleveland Waterworks, (NPFG), 5.00%, 1/1/37 $ 5,000 $ 4,807,150 $ 4,807,150 Lease Revenue / Certificates of Participation  0.7% Franklin County Convention Facilities Authority, 5.00%, 12/1/27 $ 1,455 $ 1,495,987 $ 1,495,987 Other Revenue  3.4% Buckeye Tobacco Settlement Financing Authority, 5.875%, 6/1/47 $ 2,275 $ 1,517,470 Ohio State Building Authority, 5.00%, 10/1/27 1,500 1,527,210 Riversouth Authority, (Lazarus Building Redevelopment), 5.75%, 12/1/27 4,700 4,093,465 $ 7,138,145 Special Tax Revenue  0.3% Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 675 $ 696,506 $ 696,506 Water and Sewer  4.6% Cincinnati Water System Authority, 4.50%, 12/1/23 $ 3,000 $ 3,073,410 Cincinnati Water System Authority, 5.00%, 12/1/32 3,850 3,911,908 Ohio Water Development Authority, Water Pollution Control, (Water Quality), 5.00%, 12/1/28 750 784,567 Principal Amount Security (000s omitted) Value Water and Sewer (continued) Ohio Water Development Authority, Water Pollution Control, (Water Quality), 5.00%, 6/1/30 $ 750 $ 774,173 Ohio Water Development Authority, Water Pollution Control, (Water Quality), 5.25%, 6/1/20 1,000 1,153,720 $ 9,697,778 Total Tax-Exempt Investments  101.7% (identified cost $223,783,196) Other Assets, Less Liabilities  (1.7)% $ (3,489,296) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Ohio municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 63.4% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.5% to 27.4% of total investments. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be sold in certain transactions (normally to qualified institutional buyers) and remain exempt from registration. At March 31, 2011, the aggregate value of these securities is $2,089,252 or 1.0% of the Funds net assets. Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $7,725,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at March 31, 2011. See Notes to Financial Statements. 23 Eaton Vance Rhode Island Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  102.2% Principal Amount Security (000s omitted) Value Education  8.3% Rhode Island Health and Educational Building Corp., (Brown University), 4.75%, 9/1/37 $1,500 $ 1,441,035 Rhode Island Health and Educational Building Corp., (New England Institute of Technology), 5.125%, 3/1/40 750 703,305 Rhode Island Health and Educational Building Corp., (University of Rhode Island), 6.25%, 9/15/34 1,000 1,048,450 $ 3,192,790 Escrowed / Prerefunded  2.8% Rhode Island Health and Educational Building Corp., (Hospital Financing-Lifespan Obligation Group), Prerefunded to 8/15/12, 6.50%, 8/15/32 $1,000 $ 1,079,650 $ 1,079,650 General Obligations  0.5% Puerto Rico, 0.00%, 7/1/16 $ 225 $ 177,712 $ 177,712 Hospital  3.0% Fulton County, GA, Development Authority, (Childrens Healthcare of Atlanta), 5.25%, 11/15/39 $ 500 $ 482,050 Kansas Development Finance Authority, (Adventist Health System), 5.75%, 11/15/38 655 675,141 $ 1,157,191 Housing  4.8% Rhode Island Housing and Mortgage Finance Corp., (AMT), 4.90%, 4/1/22 $ 900 $ 900,297 Rhode Island Housing and Mortgage Finance Corp., (AMT), 4.90%, 10/1/28 1,000 952,550 $ 1,852,847 Industrial Development Revenue  4.7% Rhode Island Industrial Facilities Corp., (Waste Management, Inc.), (AMT), 4.625%, 4/1/16 $ 750 $ 757,163 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,250 1,045,775 $ 1,802,938 Insured  Education  6.1% Rhode Island Health and Educational Building Corp., (Bryant College), (AMBAC), 5.00%, 12/1/31 $1,000 $ 963,740 Principal Amount Security (000s omitted) Value Insured  Education (continued) Rhode Island Health and Educational Building Corp., (Rhode Island School of Design), (XLCA), 5.50%, 8/15/35 $ 500 $ 492,705 Rhode Island Health and Educational Building Corp., (State Colleges), (AGM), 5.00%, 9/15/40 1,000 905,890 $ 2,362,335 Insured  Electric Utilities  3.9% Puerto Rico Electric Power Authority, (BHAC), (FGIC), (NPFG), 5.25%, 7/1/24 $ 250 $ 258,558 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 310 291,592 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 865 942,071 $ 1,492,221 Insured  Escrowed / Prerefunded  0.7% Rhode Island Depositors Economic Protection Corp., (AGM), Escrowed to Maturity, 5.75%, 8/1/21 $ 230 $ 277,332 $ 277,332 Insured  General Obligations  1.6% North Kingstown, (FGIC), (NPFG), 5.00%, 10/1/25 $ 600 $ 622,734 $ 622,734 Insured  Hospital  2.5% Rhode Island Health and Educational Building Corp., (Rhode Island Hospital), (AGM), 5.00%, 5/15/32 $1,000 $ 942,090 $ 942,090 Insured  Housing  5.5% Rhode Island Housing and Mortgage Finance Corp., (Rental Housing Program), (AGM), (AMT), 5.00%, 10/1/48 $ 750 $ 657,855 Rhode Island Housing and Mortgage Finance Corp., (Rental Housing Program), (AGM), (AMT), 5.25%, 10/1/31 40 36,842 Rhode Island Housing and Mortgage Finance Corp., (Rental Housing Program), (AGM), (AMT), 5.50%, 10/1/49 495 447,094 Rhode Island Housing and Mortgage Finance Corp., (Rental Housing Program), (AGM), (AMT), 5.55%, 10/1/32 1,000 976,700 $ 2,118,491 See Notes to Financial Statements. 24 Eaton Vance Rhode Island Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Lease Revenue / Certificates of Participation  7.1% Convention Center Authority of Rhode Island, (NPFG), 5.25%, 5/15/15 $1,770 $ 1,858,040 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 750 870,652 $ 2,728,692 Insured  Other Revenue  7.8% Rhode Island Health and Educational Building Corp., (Public Schools), (AGC), 5.00%, 5/15/34 $ 915 $ 856,623 Rhode Island Health and Educational Building Corp., (Public Schools), (AGC), 5.25%, 5/15/29 750 756,367 Rhode Island Health and Educational Building Corp., (Public Schools), (AGM), 4.75%, 5/15/29 1,000 961,160 Rhode Island Health and Educational Building Corp., (Public Schools), (AMBAC), 5.00%, 5/15/27 500 439,120 $ 3,013,270 Insured  Solid Waste  1.9% Rhode Island Resource Recovery Corp., (NPFG), (AMT), 5.00%, 3/1/22 $ 750 $ 739,860 $ 739,860 Insured  Special Tax Revenue  8.3% Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 $ 265 $ 81,305 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/29 1,425 397,404 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/37 1,625 219,359 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/30 2,000 508,500 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 1,820 90,399 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 785 76,271 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 630 56,668 Rhode Island Economic Development Corp., (Rhode Island Department of Transportation), Motor Fuel Tax Revenue, (AGC), 5.375%, 6/15/27 750 774,030 Rhode Island Economic Development Corp., (Rhode Island Department of Transportation), Motor Fuel Tax Revenue, (AMBAC), 5.00%, 6/15/26 1,000 984,760 $ 3,188,696 Principal Amount Security (000s omitted) Value Insured  Student Loan  3.1% Rhode Island Student Loan Authority, (AMBAC), (AMT), 4.85%, 12/1/36 $1,000 $ 763,400 Rhode Island Student Loan Authority, (AMBAC), (AMT), 4.90%, 12/1/26 500 431,835 $ 1,195,235 Insured  Transportation  8.4% Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $1,500 $ 1,336,095 Rhode Island Economic Development Corp., (Rhode Island Airport Corp.), (AGC), (AMT), 5.25%, 7/1/38 1,000 882,240 Rhode Island Economic Development Corp., (T.F. Green Airport), (AGM), (AMT), 5.00%, 7/1/20 1,000 1,010,970 $ 3,229,305 Insured  Water and Sewer  3.4% Narragansett Bay Commission, (NPFG), 5.00%, 8/1/35 $1,000 $ 934,560 Rhode Island Clean Water, Water Pollution Control, (NPFG), 5.40%, 10/1/15 350 378,406 $ 1,312,966 Nursing Home  2.4% Rhode Island Health and Educational Building Corp., (Tockwotton Home), 6.25%, 8/15/22 $1,000 $ 914,290 $ 914,290 Other Revenue  3.2% Central Falls Detention Facility Corp., 7.25%, 7/15/35 $ 250 $ 200,600 Rhode Island Health and Educational Building Corp., (Public Schools), 5.00%, 5/15/29 1,000 1,040,900 $ 1,241,500 Special Tax Revenue  5.9% Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 135 $ 128,188 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 145 137,286 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,260 1,176,273 Tiverton, Special Obligation Tax Increment, (Mount Hope Bay Village), 6.875%, 5/1/22 450 415,377 Virgin Islands Public Finance Authority, 5.00%, 10/1/39 100 82,546 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 325 335,354 $ 2,275,024 See Notes to Financial Statements. 25 Eaton Vance Rhode Island Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Transportation  3.6% Pennsylvania Turnpike Commission, 5.25%, 6/1/39 $1,000 $ 942,520 Rhode Island Turnpike and Bridge Authority, 5.00%, 12/1/39 500 454,745 $ 1,397,265 Water and Sewer  2.7% Rhode Island Clean Water Financing Authority, Water Pollution Control, 5.00%, 10/1/30 $1,000 $ 1,048,310 $ 1,048,310 Total Tax-Exempt Investments  102.2% (identified cost $41,760,760) Other Assets, Less Liabilities  (2.2)% $ (864,978) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Rhode Island municipalities. In addition, 16.8% of the Funds net assets at March 31, 2011 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 59.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.7% to 15.8% of total investments. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security (or a portion thereof) has been pledged as collateral for inverse floating-rate security transactions. The aggregate value of such collateral is $231,273. See Notes to Financial Statements. 26 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Assets and Liabilities (Unaudited) March 31, 2011 Assets California Fund Massachusetts Fund New York Fund Investments  Identified cost $194,366,243 $210,774,832 $349,785,644 Unrealized depreciation (7,154,947) (4,862,306) (11,549,627) Investments, at value Cash $ 4,036,986 $ 2,673,226 $ 6,930,382 Interest receivable 2,239,338 3,182,677 5,226,792 Receivable for investments sold 49,142 547,214 8,998 Receivable for Fund shares sold 52,304 40,131 132,821 Receivable for variation margin on open financial futures contracts 7,500 9,375 25,781 Total assets Liabilities Payable for floating rate notes issued $ 23,120,000 $ 18,650,000 $ 41,185,000 Payable for investments purchased  1,987,381  Payable for open swap contracts 187,108 99,139 141,457 Payable for Fund shares redeemed 416,434 590,915 1,777,546 Distributions payable 305,536 293,646 424,973 Payable to affiliates: Investment adviser fee 68,416 68,508 116,379 Distribution and service fees 43,261 42,538 80,807 Interest expense and fees payable 38,413 38,333 103,892 Accrued expenses 75,190 87,405 105,449 Total liabilities $ 24,254,358 $ 21,857,865 $ 43,935,503 Net Assets Sources of Net Assets Paid-in capital $198,938,946 $234,042,879 $349,832,018 Accumulated net realized loss (22,775,758) (39,108,474) (31,790,099) Accumulated undistributed net investment income 551,201 613,647 459,104 Net unrealized depreciation (7,372,181) (5,040,768) (11,875,735) Net Assets Class A Shares Net Assets $149,372,266 $158,163,840 $248,594,299 Shares Outstanding 16,779,178 19,733,274 27,930,690 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.90 $ 8.02 $ 8.90 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.34 $ 8.42 $ 9.34 Class B Shares Net Assets $ 2,784,795 $  $ 9,823,809 Shares Outstanding 338,321  1,102,224 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 8.23 $  $ 8.91 Class C Shares Net Assets $ 10,178,140 $ 18,796,975 $ 36,594,307 Shares Outstanding 1,236,399 2,344,008 4,109,476 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 8.23 $ 8.02 $ 8.90 Class I Shares Net Assets $ 7,007,007 $ 13,546,469 $ 11,612,873 Shares Outstanding 786,437 1,690,513 1,304,833 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.91 $ 8.01 $ 8.90 On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. See Notes to Financial Statements. 27 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Assets and Liabilities (Unaudited)  continued March 31, 2011 Assets Ohio Fund Rhode Island Fund Investments  Identified cost $223,783,196 $41,760,760 Unrealized depreciation (9,077,531) (2,398,016) Investments, at value Cash $ 44,705 $ 602,159 Interest receivable 3,307,568 604,755 Receivable for investments sold 1,859,800  Receivable for Fund shares sold 48,266 25,001 Receivable for variation margin on open financial futures contracts 6,094 1,500 Total assets Liabilities Payable for floating rate notes issued $ 7,470,000 $ 1,695,000 Demand note payable 200,000  Payable for open swap contracts 154,353 20,066 Payable for Fund shares redeemed 402,424 256,456 Distributions payable 297,533 72,172 Payable to affiliates: Investment adviser fee 75,459 7,596 Distribution and service fees 50,540 10,854 Interest expense and fees payable 19,513 3,341 Accrued expenses 85,907 32,908 Total liabilities $ 8,755,729 $ 2,098,393 Net Assets Sources of Net Assets Paid-in capital $247,656,003 $45,351,854 Accumulated net realized loss (27,174,812) (4,405,607) Accumulated distributions in excess of net investment income (39,521) (24,787) Net unrealized depreciation (9,225,301) (2,423,694) Net Assets Class A Shares Net Assets $186,153,175 $31,929,256 Shares Outstanding 22,520,400 3,840,341 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.27 $ 8.31 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 8.68 $ 8.72 Class B Shares Net Assets $  $ 3,633,629 Shares Outstanding  427,070 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $  $ 8.51 Class C Shares Net Assets $ 21,696,763 $ 2,861,664 Shares Outstanding 2,626,488 336,187 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 8.26 $ 8.51 Class I Shares Net Assets $ 3,366,431 $ 73,217 Shares Outstanding 407,022 8,803 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.27 $ 8.32 On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. See Notes to Financial Statements. 28 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Operations (Unaudited) Six Months Ended March 31, 2011 Investment Income California Fund Massachusetts Fund New York Fund Interest $ 5,568,832 $ 6,151,740 $ 9,877,989 Total investment income $ 5,568,832 $ 6,151,740 $ 9,877,989 Expenses Investment adviser fee $ 433,298 $ 444,535 $ 744,614 Distribution and service fees Class A 201,445 173,205 270,533 Class B 15,229  49,290 Class C 56,333 99,029 195,301 Trustees fees and expenses 3,181 3,568 5,590 Custodian fee 41,680 47,190 67,555 Transfer and dividend disbursing agent fees 36,358 45,311 81,087 Legal and accounting services 43,859 38,812 42,853 Printing and postage 6,760 7,736 13,885 Registration fees 853 6,251 2,283 Interest expense and fees 114,436 100,932 185,029 Miscellaneous 8,400 10,323 13,861 Total expenses $ 961,832 $ 976,892 $ 1,671,881 Deduct  Reduction of custodian fee $ 927 $ 601 $ 841 Total expense reductions $ 927 $ 601 $ 841 Net expenses $ 960,905 $ 976,291 $ 1,671,040 Net investment income $ 4,607,927 $ 5,175,449 $ 8,206,949 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (3,874,325) $ (2,709,192) $ (1,673,855) Financial futures contracts 386,812 1,272,173 4,036,184 Swap contracts 939,563 886,876 1,265,443 Net realized gain (loss) $ (2,547,950) $ (550,143) $ 3,627,772 Change in unrealized appreciation (depreciation)  Investments $(19,730,869) $(22,059,428) $(36,713,123) Financial futures contracts (63,163) (8,216) (401,377) Swap contracts (179,322) 36,177 51,619 Net change in unrealized appreciation (depreciation) Net realized and unrealized loss Net decrease in net assets from operations See Notes to Financial Statements. 29 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Operations (Unaudited)  continued Six Months Ended March 31, 2011 Investment Income Ohio Fund Rhode Island Fund Interest $ 6,375,086 $ 1,193,976 Total investment income $ 6,375,086 $ 1,193,976 Expenses Investment adviser fee $ 505,603 $ 54,354 Distribution and service fees Class A 214,723 35,908 Class B  20,744 Class C 124,633 14,626 Trustees fees and expenses 4,141 953 Custodian fee 59,772 24,310 Transfer and dividend disbursing agent fees 55,714 9,014 Legal and accounting services 27,842 9,168 Printing and postage 10,049 2,364 Registration fees 5,573 5 Interest expense and fees 38,436 8,161 Miscellaneous 14,042 9,052 Total expenses $ 1,060,528 $ 188,659 Deduct  Reduction of custodian fee $ 939 $ 405 Total expense reductions $ 939 $ 405 Net expenses $ 1,059,589 $ 188,254 Net investment income $ 5,315,497 $ 1,005,722 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (2,600,920) $ (515,171) Financial futures contracts 891,309 (37,106) Swap contracts 775,083 179,508 Net realized loss $ (934,528) $ (372,769) Change in unrealized appreciation (depreciation)  Investments $(25,502,531) $(3,581,806) Financial futures contracts 267,461 4,041 Swap contracts (147,930) 7,323 Net change in unrealized appreciation (depreciation) Net realized and unrealized loss Net decrease in net assets from operations See Notes to Financial Statements. 30 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets (Unaudited) Six Months Ended March 31, 2011 Increase (Decrease) in Net Assets California Fund Massachusetts Fund New York Fund From operations  Net investment income $ 4,607,927 $ 5,175,449 $ 8,206,949 Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts (2,547,950) (550,143) 3,627,772 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (19,973,354) (22,031,467) (37,062,881) Net decrease in net assets from operations $ (17,913,377) $ (17,406,161) $ (25,228,160) Distributions to shareholders  From net investment income Class A $ (3,939,533) $ (4,270,703) $ (6,748,519) Class B (63,020)  (219,942) Class C (233,227) (435,569) (870,180) Class I (191,132) (372,574) (317,556) Total distributions to shareholders $ (4,426,912) $ (5,078,846) $ (8,156,197) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 3,133,570 $ 4,340,591 $ 8,278,564 Class B 232,289  576,960 Class C 622,793 1,558,300 2,806,182 Class I 1,218,592 631,087 2,371,426 Net asset value of shares issued to shareholders in payment of distributions declared Class A 2,350,488 2,700,978 4,784,407 Class B 27,909  114,753 Class C 125,993 284,431 538,147 Class I 24,324 127,590 59,203 Cost of shares redeemed Class A (16,628,147) (27,134,606) (43,174,507) Class B (381,326)  (1,028,941) Class C (2,289,096) (3,486,924) (9,382,113) Class I (1,613,272) (1,473,606) (2,961,117) Net asset value of shares exchanged Class A 94,848  145,927 Class B (94,848)  (145,927) Net decrease in net assets from Fund share transactions $ (13,175,883) $ (22,452,159) $ (37,017,036) Net decrease in net assets $ (35,516,172) $ (44,937,166) $ (70,401,393) Net Assets At beginning of period $204,858,380 $235,444,450 $377,026,681 At end of period Accumulated undistributed net investment income included in net assets At end of period $ 551,201 $ 613,647 $ 459,104 See Notes to Financial Statements. 31 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets (Unaudited)  continued Six Months Ended March 31, 2011 Increase (Decrease) in Net Assets Ohio Fund Rhode Island Fund From operations  Net investment income $ 5,315,497 $ 1,005,722 Net realized loss from investment transactions, financial futures contracts and swap contracts (934,528) (372,769) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (25,383,000) (3,570,442) Net decrease in net assets from operations $ (21,002,031) $ (2,937,489) Distributions to shareholders  From net investment income Class A $ (4,773,146) $ (853,520) Class B  (86,925) Class C (484,183) (61,926) Class I (8,405) (205) Total distributions to shareholders $ (5,265,734) $ (1,002,576) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 5,377,227 $ 840,562 Class B  53,017 Class C 1,197,104 523,237 Class I 3,735,683 72,655 Net asset value of shares issued to shareholders in payment of distributions declared Class A 3,011,580 496,265 Class B  36,394 Class C 306,347 24,782 Cost of shares redeemed Class A (46,487,917) (7,512,475) Class B  (226,497) Class C (7,500,837) (870,745) Class I (350,756)  Net asset value of shares exchanged Class A  1,101,132 Class B  (1,101,132) Net decrease in net assets from Fund share transactions $ (40,711,569) $ (6,562,805) Net decrease in net assets $ (66,979,334) Net Assets At beginning of period $278,195,703 $ 49,000,636 At end of period $ 38,497,766 Accumulated distributions in excess of net investment income included in net assets At end of period $ (39,521) $ (24,787) See Notes to Financial Statements. 32 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets  continued Year Ended September 30, 2010 Increase (Decrease) in Net Assets California Fund Massachusetts Fund New York Fund From operations  Net investment income $ 9,727,516 $ 11,493,243 $ 17,221,569 Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts 325,147 (5,946,402) (7,250,145) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 125,594 6,041,718 9,786,686 Net increase in net assets from operations $ 10,178,257 $ 11,588,559 $ 19,758,110 Distributions to shareholders  From net investment income Class A $ (8,536,458) $ (9,238,054) $ (14,525,676) Class B (131,389) (624,027) (433,293) Class C (490,029) (797,761) (1,768,259) Class I (294,854) (658,451) (433,585) Total distributions to shareholders $ (9,452,730) $ (11,318,293) $ (17,160,813) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 7,840,473 $ 9,777,157 $ 26,366,550 Class B 583,758 189,612 1,704,324 Class C 2,438,649 7,556,854 11,378,545 Class I 6,842,580 5,552,656 12,993,282 Net asset value of shares issued to shareholders in payment of distributions declared Class A 5,118,447 5,149,085 10,095,421 Class B 62,283 374,564 255,977 Class C 296,750 528,512 1,154,313 Class I 13,015 220,988 47,953 Cost of shares redeemed Class A (40,479,728) (46,003,526) (65,442,475) Class B (532,404) (2,544,730) (1,418,987) Class C (2,623,478) (4,240,421) (9,294,102) Class I (1,387,412) (1,087,107) (1,618,464) Net asset value of shares exchanged Class A 388,198 2,533,540 364,036 Class B (388,198) (2,533,540) (364,036) Net asset value of shares merged * Class A  18,029,357  Class B  (18,029,357)  Contingent deferred sales charges Class B  751  Net decrease in net assets from Fund share transactions $ (21,827,067) $ (24,525,605) $ (13,777,663) Net decrease in net assets $ (21,101,540) $ (24,255,339) $ (11,180,366) Net Assets At beginning of year $225,959,920 $259,699,789 $388,207,047 At end of year Accumulated undistributed net investment income included in net assets At end of year $ 370,186 $ 517,044 $ 408,352 * At the close of business on June 11, 2010, Class B shares of Massachusetts Fund merged into Class A shares. See Notes to Financial Statements. 33 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets  continued Year Ended September 30, 2010 Increase (Decrease) in Net Assets Ohio Fund Rhode Island Fund From operations  Net investment income $ 11,834,686 $ 2,107,194 Net realized loss from investment transactions, financial futures contracts and swap contracts (3,671,144) (404,079) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 3,144,474 714,199 Net increase in net assets from operations $ 11,308,016 $ 2,417,314 Distributions to shareholders  From net investment income Class A $ (10,736,805) $ (1,707,094) Class B  (239,466) Class C (1,024,875) (140,768) Class I (7) (7) Total distributions to shareholders $ (11,761,687) $ (2,087,335) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 26,879,812 $ 6,121,902 Class B  137,906 Class C 5,351,080 698,904 Class I 1,000 1,000 Net asset value of shares issued to shareholders in payment of distributions declared Class A 6,607,816 1,090,465 Class B  156,563 Class C 656,668 91,310 Cost of shares redeemed Class A (52,556,716) (8,443,817) Class B  (1,060,395) Class C (4,746,440) (1,503,399) Net asset value of shares exchanged Class A  2,115,170 Class B  (2,115,170) Net decrease in net assets from Fund share transactions $ (17,806,780) $ (2,709,561) Net decrease in net assets $ (18,260,451) $ (2,379,582) Net Assets At beginning of year $296,456,154 $51,380,218 At end of year Accumulated distributions in excess of net investment income included in net assets At end of year $ (89,284) $ (27,933) See Notes to Financial Statements. 34 Eaton Vance Municipal Income Funds March 31, 2011 Statements of Cash Flows (Unaudited) Six Months Ended March 31, 2011 Cash Flows From Operating Activities California Fund Massachusetts Fund New York Fund Net decrease in net assets from operations $(17,913,377) $(17,406,161) $(25,228,160) Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (37,218,457) (20,584,002) (16,072,272) Investments sold 56,772,426 49,696,622 57,370,120 Net amortization/accretion of premium (discount) (773,055) (349,552) (725,547) Decrease in interest receivable 309,627 474,954 564,179 Decrease (increase) in receivable for investments sold 106,933 (497,751) 66,248 Increase in receivable for variation margin on open financial futures contracts (7,500) (3,125) (25,781) Increase in payable for investments purchased  1,987,381  Decrease in payable for variation margin on open financial futures contracts (3,125)  (20,500) Increase (decrease) in payable for open swap contracts 179,322 (36,177) (51,619) Decrease in payable to affiliate for investment adviser fee (10,338) (8,967) (8,269) Decrease in payable to affiliate for distribution and service fees (7,476) (7,682) (15,269) Decrease in interest expense and fees payable (20,056) (20,246) (20,880) Decrease in accrued expenses (77,058) (71,549) (99,596) Net change in unrealized (appreciation) depreciation from investments 19,730,869 22,059,428 36,713,123 Net realized loss from investments 3,874,325 2,709,192 1,673,855 Net cash provided by operating activities $ 24,943,060 $ 37,942,365 $ 54,119,632 Cash Flows From Financing Activities Proceeds from Fund shares sold $ 5,355,441 $ 6,664,087 $ 14,231,370 Fund shares redeemed (21,063,756) (31,730,917) (55,278,750) Distributions paid, net of reinvestments (1,922,310) (2,084,561) (2,713,915) Repayment of secured borrowings (5,245,000) (7,500,000) (3,805,000) Decrease in demand note payable  (700,000)  Net cash used in financing activities Net increase in cash $ 2,067,435 $ 2,590,974 $ 6,553,337 Cash at beginning of period $ 1,969,551 $ 82,252 $ 377,045 Cash at end of period $ 4,036,986 $ 2,673,226 $ 6,930,382 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of: Reinvestment of dividends and distributions $ 2,528,714 $ 3,112,999 $ 5,496,510 Cash paid for interest and fees 134,492 121,178 205,909 See Notes to Financial Statements. 35 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights California Fund  Class A Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 10.000 $ 9.940 $ 9.170 $ 10.620 $ 11.080 $ 10.900 Income (Loss) From Operations Net investment income $ 0.235 $ 0.461 $ 0.454 $ 0.456 $ 0.458 $ 0.486 Net realized and unrealized gain (loss) (1.109) 0.046 0.757 (1.411) (0.280) 0.181 Total income (loss) from operations $ (0.874) $ 0.507 $ 1.211 $ (0.955) $ 0.178 $ 0.667 Less Distributions From net investment income $ (0.226) $ (0.447) $ (0.441) $ (0.450) $ (0.462) $ (0.487) From net realized gain    (0.045) (0.176)  Total distributions $ (0.226) $ (0.447) $ (0.441) $ (0.495) $ (0.638) $ (0.487) Net asset value  End of period $ 8.900 $ 10.000 $ 9.940 $ 9.170 $ 10.620 $ 11.080 Total Return (8.79)% 5.36% 13.91% (9.32)% 1.61% 6.28% Ratios/Supplemental Data Net assets, end of period (000s omitted) $149,372 $180,089 $206,762 $232,090 $261,254 $233,618 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.87% 0.90% 0.91% 0.86% 0.84% 0.86% Interest and fee expense 0.13% 0.10% 0.18% 0.30% 0.33% 0.37% Total expenses before custodian fee reduction 1.00% 1.00% 1.09% 1.16% 1.17% 1.23% Expenses after custodian fee reduction excluding interest and fees 0.87% 0.90% 0.91% 0.84% 0.82% 0.85% Net investment income 5.09% 4.76% 5.14% 4.47% 4.22% 4.45% Portfolio Turnover 18% 17% 21% 22% 41% 30% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 36 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued California Fund  Class B Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.250 $ 9.190 $ 8.480 $ 9.810 $10.260 $10.090 Income (Loss) From Operations Net investment income $ 0.185 $ 0.358 $ 0.359 $ 0.351 $ 0.350 $ 0.374 Net realized and unrealized gain (loss) (1.028) 0.051 0.696 (1.295) (0.273) 0.171 Total income (loss) from operations $ 0.409 $ 1.055 $ 0.077 $ 0.545 Less Distributions From net investment income $(0.177) $(0.349) $(0.345) $(0.341) $ (0.351) $ (0.375) From net realized gain    (0.045) (0.176)  Total distributions $ (0.527) $ (0.375) Net asset value  End of period $ 8.230 $ 9.250 $ 9.190 $ 8.480 $ 9.810 Total Return (9.16)% 4.65% 13.01% (9.91)% 0.73% 5.52% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,785 $ 3,375 $ 3,642 $ 3,371 $ 3,545 $ 4,090 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.63% 1.65% 1.66% 1.61% 1.59% 1.61% Interest and fee expense 0.13% 0.10% 0.18% 0.30% 0.33% 0.37% Total expenses before custodian fee reduction 1.76% 1.75% 1.84% 1.91% 1.92% 1.98% Expenses after custodian fee reduction excluding interest and fees 1.63% 1.65% 1.66% 1.59% 1.57% 1.60% Net investment income 4.34% 4.00% 4.39% 3.72% 3.48% 3.70% Portfolio Turnover 18% 17% 21% 22% 41% 30% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 37 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued California Fund  Class C Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.250 $ 9.190 $ 8.480 $ 9.810 $10.250 $10.090 Income (Loss) From Operations Net investment income $ 0.186 $ 0.359 $ 0.359 $ 0.351 $ 0.348 $ 0.366 Net realized and unrealized gain (loss) (1.029) 0.050 0.696 (1.295) (0.261) 0.169 Total income (loss) from operations $ (0.843) $ 0.409 $ 1.055 $ (0.944) $ 0.087 $ 0.535 Less Distributions From net investment income $ (0.177) $ (0.349) $ (0.345) $ (0.341) $ (0.351) $ (0.375) From net realized gain    (0.045) (0.176)  Total distributions $ (0.177) $ (0.349) $ (0.345) $ (0.386) $ (0.527) $ (0.375) Net asset value  End of period $ 8.230 $ 9.250 $ 9.190 $ 8.480 $ 9.810 Total Return (9.16)% 4.65% 13.01% (9.91)% 0.83% 5.42% Ratios/Supplemental Data Net assets, end of period (000s omitted) $10,178 $13,109 $12,903 $15,667 $11,465 $ 4,933 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.63% 1.65% 1.66% 1.61% 1.59% 1.61% Interest and fee expense 0.13% 0.10% 0.18% 0.30% 0.33% 0.37% Total expenses before custodian fee reduction 1.76% 1.75% 1.84% 1.91% 1.92% 1.98% Expenses after custodian fee reduction excluding interest and fees 1.63% 1.65% 1.66% 1.59% 1.57% 1.60% Net investment income 4.35% 4.00% 4.40% 3.73% 3.49% 3.62% Portfolio Turnover 18% 17% 21% 22% 41% 30% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 38 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued California Fund  Class I Six Months Ended Year Ended September 30, March 31, 2011 Period Ended (Unaudited) September 30, 2008 Net asset value  Beginning of period $10.010 $9.950 $9.170 $ 9.530 Income (Loss) From Operations Net investment income $ 0.246 $0.486 $0.481 $ 0.277 Net realized and unrealized gain (loss) (1.109) 0.045 0.763 (0.362) Total income (loss) from operations $ (0.863) Less Distributions From net investment income $ (0.237) $(0.471) $(0.464) $(0.275) Total distributions $ (0.237) Net asset value  End of period $ 8.910 $ 9.170 Total Return (8.66)% 5.61% 14.31% (1.08)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,007 $8,286 $2,653 $ 110 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.62% 0.65% 0.66% 0.63% Interest and fee expense 0.13% 0.10% 0.18% 0.30% Total expenses before custodian fee reduction 0.75% 0.75% 0.84% 0.93% Expenses after custodian fee reduction excluding interest and fees 0.62% 0.65% 0.66% 0.60% Net investment income 5.33% 5.01% 5.35% 4.79% Portfolio Turnover 18% 17% 21% 22% For the period from the start of business, March 3, 2008, to September 30, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended September 30, 2008. See Notes to Financial Statements. 39 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Massachusetts Fund  Class A Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 8.870 $ 8.840 $ 8.050 $ 9.490 $ 9.850 $ 9.670 Income (Loss) From Operations Net investment income $ 0.208 $ 0.420 $ 0.434 $ 0.428 $ 0.415 $ 0.432 Net realized and unrealized gain (loss) (0.854) 0.022 0.774 (1.459) (0.356) 0.180 Total income (loss) from operations $ (0.646) $ 0.442 $ 1.208 $ (1.031) $ 0.059 $ 0.612 Less Distributions From net investment income $ (0.204) $ (0.412) $ (0.418) $ (0.409) $ (0.419) $ (0.432) Total distributions $ (0.204) $ (0.412) $ (0.418) $ (0.409) $ (0.419) $ (0.432) Net asset value  End of period $ 8.020 $ 8.870 $ 8.840 $ 8.050 $ 9.490 $ 9.850 Total Return (7.32)% 5.26% 15.84% (11.19)% 0.57% 6.51% Ratios/Supplemental Data Net assets, end of period (000s omitted) $158,164 $196,939 $206,922 $211,228 $254,366 $197,580 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.78% 0.81% 0.83% 0.78% 0.77% 0.79% Interest and fee expense 0.10% 0.10% 0.21% 0.25% 0.47% 0.42% Total expenses before custodian fee reduction 0.88% 0.91% 1.04% 1.03% 1.24% 1.21% Expenses after custodian fee reduction excluding interest and fees 0.78% 0.81% 0.83% 0.77% 0.76% 0.77% Net investment income 5.03% 4.87% 5.59% 4.73% 4.26% 4.48% Portfolio Turnover 9% 12% 21% 31% 65% 28% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 40 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Massachusetts Fund  Class C Six Months Ended Year Ended September 30, March 31, 2011 Period Ended (Unaudited) September 30, 2006 Net asset value  Beginning of period $ 8.880 $ 8.850 $ 8.050 $ 9.500 $ 9.850 $ 9.610 Income (Loss) From Operations Net investment income $ 0.177 $ 0.354 $ 0.376 $ 0.361 $ 0.342 $ 0.136 Net realized and unrealized gain (loss) (0.864) 0.026 0.783 (1.473) (0.346) 0.254 Total income (loss) from operations $ (0.687) $ 0.380 $ 1.159 $ (1.112) $ (0.004) $ 0.390 Less Distributions From net investment income $ (0.173) $ (0.350) $ (0.359) $ (0.338) $ (0.346) $(0.150) Total distributions $ (0.173) $ (0.350) $ (0.359) $ (0.338) $ (0.346) Net asset value  End of period $ 8.020 $ 8.880 $ 8.850 $ 8.050 $ 9.500 $ 9.850 Total Return (7.77)% 4.50% 15.10% (11.99)% (0.07)% 4.10% Ratios/Supplemental Data Net assets, end of period (000s omitted) $18,797 $22,718 $18,702 $17,704 $17,583 $ 2,825 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.55% 1.58% 1.54% 1.51% 1.54% Interest and fee expense 0.10% 0.10% 0.21% 0.25% 0.47% 0.42% Total expenses before custodian fee reduction 1.63% 1.65% 1.79% 1.79% 1.98% 1.96% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.55% 1.58% 1.52% 1.50% 1.52% Net investment income 4.28% 4.10% 4.83% 3.99% 3.53% 3.40% Portfolio Turnover 9% 12% 21% 31% 65% 28% For the period from the start of business, May 2, 2006, to September 30, 2006. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended September 30, 2006. See Notes to Financial Statements. 41 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Massachusetts Fund  Class I Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 8.870 $ 8.840 $ 8.050 $ 9.490 $ 9.850 $ 9.670 Income (Loss) From Operations Net investment income $ 0.216 $ 0.436 $ 0.450 $ 0.446 $ 0.435 $ 0.453 Net realized and unrealized gain (loss) (0.864) 0.023 0.774 (1.458) (0.356) 0.178 Total income (loss) from operations $ (0.648) $ 0.459 $ 1.224 $ (1.012) $ 0.079 $ 0.631 Less Distributions From net investment income $ (0.212) $ (0.429) $ (0.434) $ (0.428) $ (0.439) $ (0.451) Total distributions $ (0.212) $ (0.429) $ (0.434) $ (0.428) $ (0.439) $ (0.451) Net asset value  End of period $ 8.010 $ 8.870 $ 8.840 $ 8.050 $ 9.490 $ 9.850 Total Return (7.34)% 5.46% 16.08% (11.00)% 0.77% 6.72% Ratios/Supplemental Data Net assets, end of period (000s omitted) $13,546 $15,788 $10,926 $13,042 $16,730 $13,227 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.58% 0.60% 0.63% 0.58% 0.57% 0.59% Interest and fee expense 0.10% 0.10% 0.21% 0.25% 0.47% 0.42% Total expenses before custodian fee reduction 0.68% 0.70% 0.84% 0.83% 1.04% 1.01% Expenses after custodian fee reduction excluding interest and fees 0.58% 0.60% 0.63% 0.57% 0.56% 0.57% Net investment income 5.23% 5.06% 5.80% 4.93% 4.47% 4.69% Portfolio Turnover 9% 12% 21% 31% 65% 28% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 42 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Fund  Class A Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.790 $ 9.710 $ 8.850 $ 10.400 $ 10.750 $ 10.700 Income (Loss) From Operations Net investment income $ 0.230 $ 0.453 $ 0.459 $ 0.471 $ 0.466 $ 0.476 Net realized and unrealized gain (loss) (0.892) 0.077 0.857 (1.563) (0.305) 0.170 Total income (loss) from operations $ (0.662) $ 0.530 $ 1.316 $ (1.092) $ 0.161 $ 0.646 Less Distributions From net investment income $ (0.228) $ (0.450) $ (0.456) $ (0.458) $ (0.458) $ (0.473) From net realized gain     (0.053) (0.123) Total distributions $ (0.228) $ (0.450) $ (0.456) $ (0.458) $ (0.511) $ (0.596) Net asset value  End of period $ 8.900 $ 9.790 $ 9.710 $ 8.850 $ 10.400 $ 10.750 Total Return (6.79)% 5.70% 15.77% (10.86)% 1.50% 6.29% Ratios/Supplemental Data Net assets, end of period (000s omitted) $248,594 $305,437 $332,257 $319,101 $400,671 $393,479 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.78% 0.79% 0.83% 0.78% 0.77% 0.79% Interest and fee expense 0.11% 0.09% 0.19% 0.38% 0.48% 0.48% Total expenses before custodian fee reduction 0.89% 0.88% 1.02% 1.16% 1.25% 1.27% Expenses after custodian fee reduction excluding interest and fees 0.78% 0.79% 0.83% 0.77% 0.75% 0.78% Net investment income 5.03% 4.75% 5.42% 4.71% 4.39% 4.50% Portfolio Turnover 4% 14% 44% 45% 35% 34% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 43 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Fund  Class B Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.800 $ 9.730 $ 8.870 $10.420 $10.760 $10.700 Income (Loss) From Operations Net investment income $ 0.196 $ 0.381 $ 0.396 $ 0.397 $ 0.386 $ 0.396 Net realized and unrealized gain (loss) (0.892) 0.072 0.856 (1.566) (0.295) 0.181 Total income (loss) from operations $ 0.453 $ 1.252 $ (1.169) $ 0.091 $ 0.577 Less Distributions From net investment income $(0.194) $ (0.383) $ (0.392) $ (0.381) $ (0.378) $ (0.394) From net realized gain     (0.053) (0.123) Total distributions $ (0.383) $ (0.392) $ (0.381) $ (0.431) $ (0.517) Net asset value  End of period $ 8.910 $ 9.800 $ 9.730 $ 8.870 Total Return (7.13)% 4.84% 14.87% (11.53)% 0.83% 5.59% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 9,824 $11,328 $11,064 $10,552 $11,439 $ 9,488 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.54% 1.58% 1.53% 1.51% 1.54% Interest and fee expense 0.11% 0.09% 0.19% 0.38% 0.48% 0.48% Total expenses before custodian fee reduction 1.64% 1.63% 1.77% 1.91% 1.99% 2.02% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.54% 1.58% 1.52% 1.50% 1.53% Net investment income 4.27% 3.99% 4.68% 3.96% 3.63% 3.74% Portfolio Turnover 4% 14% 44% 45% 35% 34% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 44 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Fund  Class C Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.790 $ 9.720 $ 8.860 $10.400 $10.750 $10.700 Income (Loss) From Operations Net investment income $ 0.196 $ 0.381 $ 0.395 $ 0.396 $ 0.383 $ 0.391 Net realized and unrealized gain (loss) (0.892) 0.072 0.857 (1.556) (0.302) 0.176 Total income (loss) from operations $ (0.696) $ 0.453 $ 1.252 $ (1.160) $ 0.081 $ 0.567 Less Distributions From net investment income $ (0.194) $ (0.383) $ (0.392) $ (0.380) $ (0.378) $ (0.394) From net realized gain     (0.053) (0.123) Total distributions $ (0.194) $ (0.383) $ (0.392) $ (0.380) $ (0.431) $ (0.517) Net asset value  End of period $ 8.900 $ 9.790 $ 9.720 $ 8.860 Total Return (7.14)% 4.84% 14.88% (11.46)% 0.73% 5.50% Ratios/Supplemental Data Net assets, end of period (000s omitted) $36,594 $46,852 $43,214 $32,684 $31,131 $13,889 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.54% 1.58% 1.53% 1.51% 1.54% Interest and fee expense 0.11% 0.09% 0.19% 0.38% 0.48% 0.48% Total expenses before custodian fee reduction 1.65% 1.63% 1.77% 1.91% 1.99% 2.02% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.54% 1.58% 1.52% 1.50% 1.53% Net investment income 4.27% 3.99% 4.65% 3.97% 3.62% 3.70% Portfolio Turnover 4% 14% 44% 45% 35% 34% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 45 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Fund  Class I Six Months Ended Year Ended September 30, March 31, 2011 Period Ended (Unaudited) September 30, 2008 Net asset value  Beginning of period $ 9.780 $9.710 $8.850 $ 9.340 Income (Loss) From Operations Net investment income $ 0.239 $0.473 $0.481 $ 0.290 Net realized and unrealized gain (loss) (0.881) 0.065 0.852 (0.504) Total income (loss) from operations $ (0.642) Less Distributions From net investment income $ (0.238) $(0.468) $(0.473) $(0.276) Total distributions $ (0.238) Net asset value  End of period $ 8.900 $ 8.850 Total Return (6.60)% 5.78% 16.00% (2.51)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $11,613 $13,409 $1,672 $ 227 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.58% 0.59% 0.63% 0.61% Interest and fee expense 0.11% 0.09% 0.19% 0.38% Total expenses before custodian fee reduction 0.69% 0.68% 0.82% 0.99% Expenses after custodian fee reduction excluding interest and fees 0.58% 0.59% 0.63% 0.58% Net investment income 5.22% 4.95% 5.61% 5.09% Portfolio Turnover 4% 14% 44% 45% For the period from the start of business, March 3, 2008, to September 30, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended September 30, 2008. See Notes to Financial Statements. 46 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Ohio Fund  Class A Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.140 $ 9.150 $ 8.140 $ 9.240 $ 9.450 $ 9.320 Income (Loss) From Operations Net investment income $ 0.191 $ 0.378 $ 0.381 $ 0.384 $ 0.382 $ 0.420 Net realized and unrealized gain (loss) (0.872) (0.013) 1.008 (1.108) (0.197) 0.137 Total income (loss) from operations $ (0.681) $ 0.365 $ 1.389 $ (0.724) $ 0.185 $ 0.557 Less Distributions From net investment income $ (0.189) $ (0.375) $ (0.379) $ (0.376) $ (0.395) $ (0.427) Total distributions $ (0.189) $ (0.375) $ (0.379) $ (0.376) $ (0.395) $ (0.427) Net asset value  End of period $ 8.270 $ 9.140 $ 9.150 $ 8.140 $ 9.240 $ 9.450 Total Return (7.48)% 4.17% 17.71% (8.09)% 1.98% 6.15% Ratios/Supplemental Data Net assets, end of period (000s omitted) $186,153 $247,554 $267,068 $251,447 $274,850 $182,719 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.77% 0.76% 0.80% 0.77% 0.77% 0.78% Interest and fee expense 0.03% 0.02% 0.08% 0.20% 0.31% 0.47% Total expenses before custodian fee reduction 0.80% 0.78% 0.88% 0.97% 1.08% 1.25% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.76% 0.80% 0.75% 0.74% 0.75% Net investment income 4.50% 4.23% 4.66% 4.28% 4.09% 4.53% Portfolio Turnover 4% 6% 10% 30% 39% 24% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 47 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Ohio Fund  Class C Six Months Ended Year Ended September 30, March 31, 2011 Period Ended (Unaudited) September 30, 2006 Net asset value  Beginning of period $ 9.140 $ 9.150 $ 8.130 $ 9.240 $ 9.440 $ 9.300 Income (Loss) From Operations Net investment income $ 0.159 $ 0.311 $ 0.320 $ 0.316 $ 0.310 $ 0.211 Net realized and unrealized gain (loss) (0.882) (0.011) 1.017 (1.118) (0.186) 0.160 Total income (loss) from operations $ (0.723) $ 0.300 $ 1.337 $ (0.802) $ 0.124 $ 0.371 Less Distributions From net investment income $ (0.157) $ (0.310) $ (0.317) $ (0.308) $ (0.324) $(0.231) Total distributions $ (0.157) $ (0.310) $ (0.317) $ (0.308) $ (0.324) Net asset value  End of period $ 8.260 $ 9.140 $ 9.150 $ 8.130 $ 9.240 $ 9.440 Total Return (7.93)% 3.42% 16.98% (8.91)% 1.32% 4.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $21,697 $30,641 $29,388 $30,157 $30,804 $ 8,294 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.51% 1.55% 1.52% 1.52% 1.53% Interest and fee expense 0.03% 0.02% 0.08% 0.20% 0.31% 0.47% Total expenses before custodian fee reduction 1.55% 1.53% 1.63% 1.72% 1.83% 2.00% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.51% 1.55% 1.50% 1.49% 1.50% Net investment income 3.74% 3.47% 3.92% 3.53% 3.33% 3.45% Portfolio Turnover 4% 6% 10% 30% 39% 24% For the period from the start of business, February 3, 2006, to September 30, 2006. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended September 30, 2006. See Notes to Financial Statements. 48 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Ohio Fund  Class I Six Months Ended March 31, 2011 Period Ended (Unaudited) September 30, 2010 Net asset value  Beginning of period $ 9.140 $ 8.960 Income (Loss) From Operations Net investment income $ 0.196 $ 0.061 Net realized and unrealized gain (loss) (0.869) 0.180 Total income (loss) from operations $ 0.241 Less Distributions From net investment income $(0.197) $(0.061) Total distributions Net asset value  End of period $ 8.270 $ 9.140 Total Return (7.49)% 2.81% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,366 $ 1 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.58% 0.57% Interest and fee expense 0.03% 0.02% Total expenses 0.61% 0.59% Net investment income 4.71% 4.19% Portfolio Turnover 4% 6% For the period from the commencement of operations on August 3, 2010 to September 30, 2010. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Excludes the effect of custody fee credits, if any, of less than 0.005%. For the year ended September 30, 2010. See Notes to Financial Statements. 49 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Rhode Island Fund  Class A Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.070 $ 9.000 $ 8.380 $ 9.640 $ 9.860 $ 9.760 Income (Loss) From Operations Net investment income $ 0.204 $ 0.389 $ 0.392 $ 0.411 $ 0.411 $ 0.423 Net realized and unrealized gain (loss) (0.761) 0.066 0.622 (1.265) (0.225) 0.106 Total income (loss) from operations $ (0.557) $ 0.455 $ 1.014 $ (0.854) $ 0.186 $ 0.529 Less Distributions From net investment income $ (0.203) $ (0.385) $ (0.394) $ (0.406) $ (0.406) $ (0.429) Total distributions $ (0.203) $ (0.385) $ (0.394) $ (0.406) $ (0.406) $ (0.429) Net asset value  End of period $ 8.310 $ 9.070 $ 9.000 $ 8.380 $ 9.640 $ 9.860 Total Return (6.17)% 5.24% 12.70% (9.14)% 1.91% 5.56% Ratios/Supplemental Data Net assets, end of period (000s omitted) $31,929 $40,266 $39,064 $37,003 $46,764 $39,291 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.70% 0.74% 0.79% 0.79% 0.74% 0.75% Interest and fee expense 0.04% 0.02% 0.08% 0.17% 0.40% 0.35% Total expenses before custodian fee reduction 0.74% 0.76% 0.87% 0.96% 1.14% 1.10% Expenses after custodian fee reduction excluding interest and fees 0.70% 0.74% 0.79% 0.77% 0.69% 0.72% Net investment income 4.78% 4.38% 4.80% 4.43% 4.20% 4.34% Portfolio Turnover 1% 10% 27% 8% 14% 19% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 50 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Rhode Island Fund  Class B Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.280 $ 9.210 $ 8.570 $ 9.860 $10.080 $ 9.980 Income (Loss) From Operations Net investment income $ 0.175 $ 0.330 $ 0.339 $ 0.349 $ 0.345 $ 0.361 Net realized and unrealized gain (loss) (0.770) 0.068 0.640 (1.298) (0.224) 0.103 Total income (loss) from operations $ 0.398 $ 0.979 $ (0.949) $ 0.121 $ 0.464 Less Distributions From net investment income $(0.175) $(0.328) $(0.339) $ (0.341) $ (0.341) $ (0.364) Total distributions $ (0.341) $ (0.341) $ (0.364) Net asset value  End of period $ 8.510 $ 9.280 $ 9.210 $ 8.570 $ 9.860 Total Return (6.44)% 4.46% 11.92% (9.87)% 1.20% 4.76% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,634 $ 5,272 $ 8,157 $10,286 $13,989 $18,564 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.46% 1.50% 1.54% 1.54% 1.49% 1.50% Interest and fee expense 0.04% 0.02% 0.08% 0.17% 0.40% 0.35% Total expenses before custodian fee reduction 1.50% 1.52% 1.62% 1.71% 1.89% 1.85% Expenses after custodian fee reduction excluding interest and fees 1.46% 1.50% 1.54% 1.52% 1.44% 1.47% Net investment income 4.01% 3.64% 4.08% 3.68% 3.45% 3.62% Portfolio Turnover 1% 10% 27% 8% 14% 19% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). See Notes to Financial Statements. 51 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Rhode Island Fund  Class C Six Months Ended Year Ended September 30, March 31, 2011 Period Ended (Unaudited) September 30, 2006 Net asset value  Beginning of period $ 9.280 $ 9.220 $ 8.580 $ 9.870 $10.090 $10.040 Income (Loss) From Operations Net investment income $ 0.177 $ 0.331 $ 0.339 $ 0.347 $ 0.344 $ 0.173 Net realized and unrealized gain (loss) (0.772) 0.057 0.640 (1.296) (0.223) 0.065 Total income (loss) from operations $ 0.388 $ 0.979 $ 0.121 $ 0.238 Less Distributions From net investment income $(0.175) $(0.328) $(0.339) $(0.341) $ (0.341) $ (0.188) Total distributions $ (0.341) $ (0.188) Net asset value  End of period $ 8.510 $ 9.280 $ 9.220 $ 8.580 $ 9.870 Total Return (6.44)% 4.35% 11.91% (9.85)% 1.20% 2.40% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,862 $ 3,461 $ 4,159 $ 3,435 $ 3,281 $ 428 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.45% 1.50% 1.54% 1.54% 1.48% 1.50% Interest and fee expense 0.04% 0.02% 0.08% 0.17% 0.40% 0.35% Total expenses before custodian fee reduction 1.49% 1.52% 1.62% 1.71% 1.88% 1.85% Expenses after custodian fee reduction excluding interest and fees 1.45% 1.50% 1.54% 1.52% 1.44% 1.47% Net investment income 4.04% 3.64% 4.07% 3.66% 3.45% 3.23% Portfolio Turnover 1% 10% 27% 8% 14% 19% For the period from the start of business, March 20, 2006, to September 30, 2006. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended September 30, 2006. See Notes to Financial Statements. 52 Eaton Vance Municipal Income Funds March 31, 2011 Financial Highlights  continued Rhode Island Fund  Class I Six Months Ended March 31, 2011 Period Ended (Unaudited) September 30, 2010 Net asset value  Beginning of period $ 9.060 $ 8.900 Income (Loss) From Operations Net investment income $ 0.212 $ 0.067 Net realized and unrealized gain (loss) (0.744) 0.159 Total income (loss) from operations $ 0.226 Less Distributions From net investment income $(0.208) $(0.066) Total distributions Net asset value  End of period $ 8.320 $ 9.060 Total Return (5.90)% 2.54% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 73 $ 1 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.51% 0.55% Interest and fee expense 0.04% 0.02% Total expenses 0.55% 0.57% Net investment income 5.06% 4.55% Portfolio Turnover 1% 10% For the period from the commencement of operations on August 3, 2010 to September 30, 2010. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Excludes the effect of custody fee credits, if any, of less than 0.005%. For the year ended September 30, 2010. See Notes to Financial Statements. 53 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited) 1 Significant Accounting Policies Eaton Vance Municipals Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of twenty-four funds, five of which, each non-diversified, are included in these financial statements. They include Eaton Vance California Municipal Income Fund (California Fund), Eaton Vance Massachusetts Municipal Income Fund (Massachusetts Fund), Eaton Vance New York Municipal Income Fund (New York Fund), Eaton Vance Ohio Municipal Income Fund (Ohio Fund), and Eaton Vance Rhode Island Municipal Income Fund (Rhode Island Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. The Funds offer four classes of shares except for the Massachusetts Fund and Ohio Fund, which offer three classes of shares. Shares of Rhode Island Fund are not available to new investors as of the close of business on April 14, 2011 (see Note 12). Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund automatically convert to Class A shares eight years after their purchase as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) are generally valued on the basis of valuations provided by third party pricing services, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, prices or yields of securities with similar characteristics, benchmark curves or information pertaining to the issuer, as well as industry and economic events. The pricing services may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Short-term obligations purchased with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap rates provided by electronic data services or by broker/dealers. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. 54 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued At September 30, 2010, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Massachusetts Rhode Island Expiration Date California Fund Fund New York Fund Ohio Fund Fund September 30, 2011 $  $ 1,430,573 $  $ 5,839,721 $  September 30, 2012  355,911    September 30, 2013  1,751,809  1,709,089 384,825 September 30, 2015  440,164 108,787   September 30, 2016 658,740 91,224 2,215,774 240,163 71,778 September 30, 2017 7,884,903 9,824,104 2,053,235 5,075,023 1,132,394 September 30, 2018 12,351,723 20,239,992 22,999,420 10,217,857 2,179,505 $20,895,366 $34,133,777 $27,377,216 $23,081,853 $3,768,502 Additionally, at September 30, 2010, Massachusetts Fund, New York Fund, Ohio Fund and Rhode Island Fund had net capital losses of $5,097,546, $6,543,818, $3,441,799 and $406,015, respectively, attributable to security transactions incurred after October 31, 2009. These net capital losses are treated as arising on the first day of the Funds taxable year ending September 30, 2011. As of March 31, 2011, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby a Fund may sell a variable or fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a bond into the SPV with the same CUSIP number as the bond sold to the broker by the Fund, and which may have been, but is not required to be, the bond purchased from the Fund (the Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to generally tender their notes at par, and (2) to have the broker transfer the Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would generally pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Bond. Pursuant to generally accepted accounting principles for transfers and servicing of financial assets and extinguishment of 55 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued liabilities, the Funds account for the transaction described above as a secured borrowing by including the Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying Bond, bankruptcy of or payment failure by the issuer of the underlying Bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At March 31, 2011, the amounts of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Floating Rate Notes Outstanding $23,120,000 $18,650,000 $41,185,000 $ 7,470,000 $ 1,695,000 Interest Rate or Range of Interest Rates (%) 0.25  0.35 0.25  0.32 0.25  0.32 0.30  0.35 0.30  0.35 Collateral for Floating Rate Notes Outstanding $32,803,488 $26,992,101 $58,942,019 $11,584,731 $ 2,512,368 For the six months ended March 31, 2011, the Funds average Floating Rate Notes outstanding and the average interest rate (annualized) including fees were as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Average Floating Rate Notes Outstanding $26,219,451 $22,935,714 $43,896,978 $7,470,000 $1,695,000 Average Interest Rate 0.88% 0.88% 0.85% 1.03% 0.97% The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of March 31, 2011. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money except as permitted by the 1940 Act. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. K Interest Rate Swaps  Pursuant to interest rate swap agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the 56 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. M Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of a Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. N Interim Financial Statements  The interim financial statements relating to March 31, 2011 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting only of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any) are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table (except for California Fund) and is payable monthly. Annual Asset Daily Income Daily Net Assets Rate Rate Up to $20 million 0.10% 1.00% $20 million up to $40 million 0.20 2.00 $40 million up to $500 million 0.30 3.00 On average daily net assets of $500 million or more, the rates are reduced. For California Fund, the annual asset rate and daily income rate are 0.30% and 3.00%, respectively, on average daily net assets of up to $500 million and at reduced rates on daily net assets of $500 million or more. For the six months ended March 31, 2011, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Investment Adviser Fee $433,298 $444,535 $744,614 $505,603 $54,354 Effective Annual Rate 0.47% 0.43% 0.45% 0.42% 0.25% EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also 57 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the six months ended March 31, 2011 were as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund EVMs Sub-Transfer Agent Fees $2,006 $2,046 $ 3,894 $ 3,012 $ 460 EVDs Class A Sales Charges $6,803 $8,520 $15,577 $13,682 $3,416 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended March 31, 2011, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.20% (0.25% for California Fund) per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the six months ended March 31, 2011 for Class A shares amounted to the following: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Class A Distribution and Service Fees $201,445 $173,205 $270,533 $214,723 $35,908 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. Pursuant to the Class B and Class C Plans, each Fund pays EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the six months ended March 31, 2011, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% (annualized) of the average daily net assets of each Funds Class B and Class C shares: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Class B Distribution Fees $11,422 $  $ 38,913 $  $16,377 Class C Distribution Fees $42,250 $78,181 $154,185 $98,394 $11,547 At March 31, 2011, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Class B $ 20,000 $  $ 234,000 $  $999,000 Class C $1,081,000 $2,082,000 $3,307,000 $2,834,000 $419,000 58 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.20% (0.25% for California Fund) per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the six months ended March 31, 2011 amounted to the following: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Class B Service Fees $ 3,807 $  $10,377 $  $4,367 Class C Service Fees $14,083 $20,848 $41,116 $26,239 $3,079 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the six months ended March 31, 2011, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Class A $9,000 $2,000 $1,000 $7,000 $14,000 Class B $5,000 $  $8,000 $  $ 1,000 Class C $ 100 $4,000 $5,000 $2,000 $ 400 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the six months ended March 31, 2011 were as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Purchases $37,218,457 $20,584,002 $16,072,272 $ 9,583,202 $ 491,250 Sales $56,772,426 $49,696,622 $57,370,120 $50,956,381 $6,382,240 59 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: California Fund Six Months Ended March 31, 2011 Year Ended Class A (Unaudited) September 30, 2010 Sales 333,375 810,155 Issued to shareholders electing to receive payments of distributions in Fund shares 256,054 529,284 Redemptions (1,822,549) (4,184,555) Exchange from Class B shares 10,057 40,833 Net decrease Six Months Ended March 31, 2011 Year Ended Class B (Unaudited) September 30, 2010 Sales 27,087 65,057 Issued to shareholders electing to receive payments of distributions in Fund shares 3,293 6,970 Redemptions (46,097) (59,359) Exchange to Class A shares (10,873) (44,074) Net decrease Six Months Ended March 31, 2011 Year Ended Class C (Unaudited) September 30, 2010 Sales 73,162 273,557 Issued to shareholders electing to receive payments of distributions in Fund shares 14,834 33,181 Redemptions (268,655) (293,417) Net increase (decrease) Six Months Ended March 31, 2011 Year Ended Class I (Unaudited) September 30, 2010 Sales 134,539 702,606 Issued to shareholders electing to receive payments of distributions in Fund shares 2,666 1,327 Redemptions (178,334) (143,130) Net increase (decrease) 60 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued Massachusetts Fund Six Months Ended March 31, 2011 Year Ended Class A (Unaudited) September 30, 2010 Sales (including merger of Class B shares) 528,599 3,228,985 Issued to shareholders electing to receive payments of distributions in Fund shares 328,644 599,059 Redemptions (3,318,480) (5,341,104) Exchange from Class B shares  296,118 Net decrease Year Ended Class B September 30, 2010 Sales 22,135 Issued to shareholders electing to receive payments of distributions in Fund shares 43,901 Redemptions (297,544) Exchange to Class A shares (295,918) Merger to Class A shares (2,090,215) Net decrease Six Months Ended March 31, 2011 Year Ended Class C (Unaudited) September 30, 2010 Sales 179,418 876,955 Issued to shareholders electing to receive payments of distributions in Fund shares 34,543 61,432 Redemptions (428,871) (493,720) Net increase (decrease) Six Months Ended March 31, 2011 Year Ended Class I (Unaudited) September 30, 2010 Sales 76,013 644,609 Issued to shareholders electing to receive payments of distributions in Fund shares 15,545 25,650 Redemptions (180,663) (127,016) Net increase (decrease) 61 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued New York Fund Six Months Ended March 31, 2011 Year Ended Class A (Unaudited) September 30, 2010 Sales 900,907 2,767,023 Issued to shareholders electing to receive payments of distributions in Fund shares 524,067 1,060,258 Redemptions (4,723,674) (6,868,422) Exchange from Class B shares 15,886 38,437 Net decrease Six Months Ended March 31, 2011 Year Ended Class B (Unaudited) September 30, 2010 Sales 63,160 178,562 Issued to shareholders electing to receive payments of distributions in Fund shares 12,557 26,859 Redemptions (113,671) (148,295) Exchange to Class A shares (15,865) (38,388) Net increase (decrease) Six Months Ended March 31, 2011 Year Ended Class C (Unaudited) September 30, 2010 Sales 298,097 1,193,568 Issued to shareholders electing to receive payments of distributions in Fund shares 58,919 121,173 Redemptions (1,032,730) (975,512) Net increase (decrease) Six Months Ended March 31, 2011 Year Ended Class I (Unaudited) September 30, 2010 Sales 260,412 1,361,227 Issued to shareholders electing to receive payments of distributions in Fund shares 6,484 4,996 Redemptions (332,474) (168,080) Net increase (decrease) 62 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued Ohio Fund Six Months Ended March 31, 2011 Year Ended Class A (Unaudited) September 30, 2010 Sales 627,038 3,011,054 Issued to shareholders electing to receive payments of distributions in Fund shares 355,294 739,318 Redemptions (5,539,907) (5,866,909) Net decrease Six Months Ended March 31, 2011 Year Ended Class C (Unaudited) September 30, 2010 Sales 138,498 598,181 Issued to shareholders electing to receive payments of distributions in Fund shares 36,128 73,490 Redemptions (901,446) (531,674) Net increase (decrease) Six Months Ended March 31, 2011 Period Ended Class I (Unaudited) September 30, 2010 Sales 449,003 112 Redemptions (42,093)  Net increase Rhode Island Fund Six Months Ended March 31, 2011 Year Ended Class A (Unaudited) September 30, 2010 Sales 98,008 693,111 Issued to shareholders electing to receive payments of distributions in Fund shares 58,219 123,005 Redemptions (886,269) (953,974) Exchange from Class B shares 128,908 238,344 Net increase (decrease) 63 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued Six Months Ended March 31, 2011 Year Ended Class B (Unaudited) September 30, 2010 Sales 6,013 15,094 Issued to shareholders electing to receive payments of distributions in Fund shares 4,170 17,289 Redemptions (25,556) (116,956) Exchange to Class A shares (125,875) (232,788) Net decrease Six Months Ended March 31, 2011 Year Ended Class C (Unaudited) September 30, 2010 Sales 59,769 77,458 Issued to shareholders electing to receive payments of distributions in Fund shares 2,842 10,067 Redemptions (99,368) (165,891) Net decrease Six Months Ended March 31, 2011 Period Ended Class I (Unaudited) September 30, 2010 Sales 8,691 112 Net increase At the close of business on June 11, 2010, Class B shares of Massachusetts Fund were merged into Class A shares. Class I of Ohio Fund and Rhode Island Fund commenced operations on August 3, 2010. 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at March 31, 2011, as determined on a federal income tax basis, were as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Aggregate cost $170,485,599 $191,502,337 $310,148,072 $216,162,591 $39,931,241 Gross unrealized appreciation $ 5,477,984 $ 4,694,041 $ 8,361,073 $ 4,257,214 $ 670,187 Gross unrealized depreciation (11,872,287) (8,933,852) (21,458,128) (13,184,140) (2,933,684) Net unrealized depreciation $ (6,394,303) $ (4,239,811) $ (13,097,055) $ (8,926,926) $ (2,263,497) 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. 64 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. At March 31, 2011, the Ohio Fund had a balance outstanding pursuant to this line of credit of $200,000, at an interest rate of 1.38%. Based on the short-term nature of the borrowings under the line of credit and variable interest rate, the carrying value of the borrowings approximated its fair value at March 31, 2011. The Funds average borrowing or allocated fees during the six months ended March 31, 2011 were not significant. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at March 31, 2011 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) California 6/11 80 U.S. 10-Year Treasury Note Short $ (9,510,970) $ (9,522,500) $ (11,530) 6/11 90 U.S. 30-Year Treasury Bond Short $(10,798,279) $(10,816,875) $ (18,596) Massachusetts 6/11 100 U.S. 10-Year Treasury Note Short $(11,883,244) $(11,903,125) $ (19,881) 6/11 75 U.S. 30-Year Treasury Bond Short $ (8,954,620) $ (9,014,062) $ (59,442) New York 6/11 275 U.S. 10-Year Treasury Note Short $(32,678,922) $(32,733,593) $ (54,671) 6/11 164 U.S. 30-Year Treasury Bond Short $(19,580,770) $(19,710,750) $(129,980) Ohio 6/11 65 U.S. 10-Year Treasury Note Short $ (7,754,840) $ (7,737,031) $ 17,809 6/11 185 U.S. 30-Year Treasury Bond Short $(22,223,462) $(22,234,688) $ (11,226) Rhode Island 6/11 16 U.S. 10-Year Treasury Note Short $ (1,902,194) $ (1,904,500) $ (2,306) 6/11 16 U.S. 30-Year Treasury Bond Short $ (1,919,694) $ (1,923,000) $ (3,306) Interest Rate Swaps California Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month May 18, 2011/ Bank of America $5,212,500 4.524% USD-LIBOR-BBA May 20, 2041 $(187,108) $(187,108) 65 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued Massachusetts Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month June 14, 2011/ JPMorgan Chase & Co. $6,237,500 4.425% USD-LIBOR-BBA June 14, 2041 $ (99,139) $ (99,139) New York Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month June 14, 2011/ JPMorgan Chase & Co. $8,900,000 4.425% USD-LIBOR-BBA June 14, 2041 $(141,457) $(141,457) Ohio Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month May 18, 2011/ Bank of America $4,300,000 4.524% USD-LIBOR-BBA May 20, 2041 $(154,353) $(154,353) Rhode Island Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month June 14, 2011/ JPMorgan Chase & Co. $1,262,500 4.425% USD-LIBOR-BBA June 14, 2041 $ (20,066) $ (20,066) The effective date represents the date on which a Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At March 31, 2011, the Funds had sufficient cash and/or securities to cover commitments under these contracts. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed-rate bonds, the value of these bonds may decrease if interest rates rise. To hedge against this risk, the Funds enter into interest rate swap contracts. The Funds also purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The Funds enter into interest rate swap contracts that may contain provisions whereby the counterparty may terminate the contract under certain conditions, including but not limited to a decline in a Funds net assets below a certain level over a certain period of time, which would trigger a payment by the Fund for those swaps in a liability position. At March 31, 2011, the fair value of interest rate swaps with credit-related contingent features in a net liability position was equal to the fair value of the liability derivative related to interest rate swaps included in the table below for each respective Fund. The value of securities pledged as collateral, if any, for open interest rate swap contracts at March 31, 2011 is disclosed in a note to each Funds Portfolio of Investments. 66 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued The non-exchange traded derivatives in which a Fund invests, including swap contracts, are subject to the risk that the counterparty to the contract fails to perform its obligations under the contract. At March 31, 2011, the maximum amount of loss the Funds would incur due to counterparty risk was equal to the fair value of the asset derivative related to interest rate swaps included in the table below for each respective Fund. Counterparties may be required to pledge collateral in the form of cash, U.S. Government securities or highly-rated bonds for the benefit of a Fund if the net amount due from the counterparty with respect to a derivative contract exceeds a certain threshold. The amount of collateral posted by the counterparties with respect to such contracts would reduce the amount of any loss incurred. The fair values of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at March 31, 2011 were as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Asset Derivative: Futures Contracts $  $  $  $ 17,809 $  Interest Rate Swaps      Total $  $  $  $ 17,809 $  Liability Derivative: Futures Contracts $ (30,126) $ (79,323) $(184,651) $ (11,226) $ (5,612) Interest Rate Swaps (187,108) (99,139) (141,457) (154,353) (20,066) Total $(217,234) $(178,462) $(326,108) $(165,579) $(25,678) Amount represents cumulative unrealized appreciation or (depreciation) on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. Statement of Assets and Liabilities location: Payable for open swap contracts; Net unrealized depreciation. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended March 31, 2011 was as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Realized Gain (Loss) on Derivatives Recognized in Income $1,326,375 $2,159,049 $5,301,627 $1,666,392 $142,402 Change in Unrealized Appreciation (Depreciation) on Derivatives Recognized in Income $ (242,485) $ 27,961 $ (349,758) $ 119,531 $ 11,364 Statement of Operations location: Net realized gain (loss)  Financial futures contracts and Swap contracts. Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts and Swap contracts. The average notional amounts of futures contracts and interest rate swaps outstanding during the six months ended March 31, 2011, which are indicative of the volume of these derivative types, were approximately as follows: Massachusetts Rhode Island California Fund Fund New York Fund Ohio Fund Fund Average Notional Amount: Futures Contracts $9,571,000 $17,500,000 $37,557,000 $19,257,000 $1,600,000 Interest Rate Swaps $5,212,500 $ 6,237,500 $ 8,900,000 $ 4,300,000 $1,262,500 67 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued 11 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) In cases where the inputs used to measure fair value fall in different levels of the fair value hierarchy, the level disclosed is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At March 31, 2011, the hierarchy of inputs used in valuing the Funds investments, which are carried at value, were as follows: California Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $187,211,296 $  $187,211,296 Total Investments $  $  Liability Description Futures Contracts $ (30,126) $  $  $ (30,126) Interest Rate Swaps  (187,108)  (187,108) Total $ (30,126) $ (187,108) $  $ (217,234) Massachusetts Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $205,912,526 $  $205,912,526 Total Investments $  $  Liability Description Futures Contracts $ (79,323) $  $  $ (79,323) Interest Rate Swaps  (99,139)  (99,139) Total $ (79,323) $ (99,139) $  $ (178,462) New York Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $338,236,017 $  $338,236,017 Total Investments $  $  Liability Description Futures Contracts $(184,651) $  $  $ (184,651) Interest Rate Swaps  (141,457)  (141,457) Total $ (141,457) $  $ (326,108) 68 Eaton Vance Municipal Income Funds March 31, 2011 Notes to Financial Statements (Unaudited)  continued Ohio Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $214,705,665 $  $214,705,665 Total Investments $  $  Futures Contracts $ 17,809 $  $  $ 17,809 Total $ 17,809 $  Liability Description Futures Contracts $ (11,226) $  $  $ (11,226) Interest Rate Swaps  (154,353)  (154,353) Total $ (11,226) $ (154,353) $  $ (165,579) Rhode Island Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 39,362,744 $  $ 39,362,744 Total Investments $  $ 39,362,744 $  $ 39,362,744 Liability Description Futures Contracts $ (5,612) $  $  $ (5,612) Interest Rate Swaps  (20,066)  (20,066) Total $ (5,612) $ (20,066) $  $ (25,678) The Funds held no investments or other financial instruments as of September 30, 2010 whose fair value was determined using Level 3 inputs. At March 31, 2011, the value of investments transferred between Level 1 and Level 2, if any, during the six months then ended was not significant. 12 Proposed Plan of Reorganization In March 2011, the Trustees of Rhode Island Fund approved an Agreement and Plan of Reorganization whereby the Eaton Vance National Municipal Income Fund (National Municipal Income Fund) would acquire substantially all the assets and assume substantially all the liabilities of Rhode Island Fund in exchange for shares of National Municipal Income Fund. The proposed reorganization is subject to approval by the shareholders of Rhode Island Fund. After the close of business on April 14, 2011, Rhode Island Fund was closed to new investors. 69 Eaton Vance Municipal Income Funds March 31, 2011 Officers and Trustees Officers of Eaton Vance Municipal Income Funds Thomas M. Metzold Maureen A. Gemma President Vice President, Secretary and Chief Payson F. Swaffield Legal Officer Vice President Paul M. ONeil Barbara E. Campbell Chief Compliance Officer Treasurer Trustees of Eaton Vance Municipal Income Funds Ralph F. Verni William H. Park Chairman Ronald A. Pearlman Benjamin C. Esty Helen Frame Peters Thomas E. Faust Jr.* Lynn A. Stout Allen R. Freedman * Interested Trustees 70 Eaton Vance Municipal Income Funds March 31, 2011 IMPORTANT NOTICES Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. Our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, without charge, upon request, by calling 1-800-262-1122 and by accessing the SECs website at www.sec.gov. 71 This Page Intentionally Left Blank Investment Adviser Custodian Boston Management and Research State Street Bank and Trust Company Two International Place 200 Clarendon Street Boston, MA 02110 Boston, MA 02116 Administrator Transfer Agent Eaton Vance Management BNY Mellon Investment Servicing (US) Inc. Two International Place Attn: Eaton Vance Funds Boston, MA 02110 P.O. Box 9653 Providence, RI 02940-9653 1-800-262-1122 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Fund Offices Boston, MA 02110 Two International Place (617) 482-8260 Boston, MA 02110 * FINRA BrokerCheck. Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www. FINRA.org. The FINRA BrokerCheck brochure describing this program is available to investors at www.FINRA.org. 438-5/11 MUNISRC
